Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 1 of 109 PageID 18




                 EXHIBIT A




                                                          Exhibit A
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19               Page 2 of 109 PageID 19



                                   CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                                 §                    IN THE COUNTY COURT
                                                  §
vs.                                               §                                AT LAW NO. 5
                                                  §
QUICKTRIP CORPORATION                             §                  DALLAS COUNTY, TEXAS

                        PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

1.     NOW COMES, MARIA S. WINFIELD complaining of QUIKTRIP CORPORATION

(hereinafter “Quicktrip”) and JORDAN CHAPMAN (“hereinafter Mr. Chapman”) and would

show the Court as follows:

                                                I.
                                             PARTIES

2.       MARIA S. WINFIELD is an individual who resides in Kaufman County, Texas. The

last three digits of her driver’s license number are 196. The last three digits of her social security

number are 686.

3.       Defendant QUIKTRIP CORPORATION is a foreign corporation doing business in the

State of Texas, and has filed an Answer, making an appearance in this lawsuit.

4.       Defendant JORDAN CHAPMAN is an individual and resident of the City of Sasche, in

Dallas County, Texas. Service of process may be perfected by serving Defendant at his residence:

2634 WRANGLER SACHSE, TEXAS 75048 OR WHEREVER HE MAY BE FOUND.

                                                 II.

                                 JURISDICTION AND VENUE

4.       This case was remanded from Federal court to this court on October 4, 2019

5.       Venue is appropriate in Dallas County, Texas because the incident giving rise to this

PLAINTIFF’S FIRST AMENDED PETITION - 1
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 3 of 109 PageID 20



lawsuit occurred in Dallas County, Texas.

6.         Pursuant to T.R.C.P. Rule 47, Plaintiff hereby seeks monetary relief in an amount that is

more than $200,000 and less than $1,000,000. This statement is made for purposes of meeting the

requirement of Rule 47 and not for argument to the jury. The monetary relief actually awarded will

ultimately be determined by the jury.

                                              IV.
                                     FACTUAL BACKGROUND

7.         On October 8, 2017, Maria S. Winfield was an invitee at a Quiktrip in the City of

Garland, Dallas County, Texas. The Quiktrip store was at all times material under the exclusive

ownership, management, control and possession of Defendant Quiktrip. Likewise, at all times

relevant to Plaintiff’s cause of action, Defendant Chapman was an employee at the store.

8.         Ms. Winfield had come on the premises with Defendants’ implied knowledge and

permission, and she entered the store for the parties’ mutual benefit.

9.         On that date, while exiting the store, Ms. Winfield suffered severe injury to her right

ankle when she slipped and fell in water, which was coming from a hose used by Defendant

Chapman to rinse off the only public entrance/exit to the store. No signs, cones, or other

warnings were in place, and no alternative means to exit the store was made available.

10.        Ms. Winfield’s bodily injuries occurred as a direct result of a fall that was proximately

caused by the wet walkway, which the Defendants knew or, in the exercise of ordinary care,

should have known existed.

                                               V.
                                        CAUSES OF ACTION

      A.      NEGLIGENT ACTIVITY:


PLAINTIFF’S FIRST AMENDED PETITION - 2
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19               Page 4 of 109 PageID 21



11.      At all times relevant to Plaintiff’s cause of action, Defendant Chapman was a Quiktrip store

employee, who used the hose to wash down the pavement of the walkway necessary to enter/exit

the store. In hosing down the store’s only public entrance/exit, Mr. Chapman had a duty to act as

a person of ordinary prudence would have acted in the same or similar circumstances. Mr.

Chapman’s breach of that duty amounted to negligence, which was the proximate cause of injury

to Ms. Winfield, for which she brings suit.

12.      Defendant Chapman was responsible for making sure that the store area was free of hazards

to invitees such as Plaintiff. Mr. Chapman had actual or constructive knowledge of the wet

entrance/exit to the store because it was he who hosed it down. The hosing down of the only

entrance/exit was a proximate cause of Ms. Winfield’s injury, for which she brings suit.

B.       PREMISES LIABILITY:

13.      Ms. Winfield was an invitee to the QT store, of which Defendant exercised control.

Quickstop and Mr. Chapman had actual or constructive knowledge of the wet entrance/exit to the

store because it was Mr. Chapman, Defendant’s employee, who hosed it down. The wet

entrance/exit was a dangerous condition and the proximate cause of Ms. Winfield’s injury, for

which she brings suit.

                                              VII.
                                            DAMAGES

14.      As a result of the above, Plaintiff has suffered and seeks the following damages:

                Medical Expenses: Plaintiff has incurred serious bodily injuries for which she has
                sought and received past reasonable and necessary medical care and treatment.
                These past medical expenses were incurred for necessary care and treatment for the
                injuries complained of herein. The charges were both reasonable and the usual and
                customary charges for the same or similar services at the time and place rendered.
                Plaintiff also reasonably expects to incur future medical expenses in an amount
                within the jurisdictional limits of this Court;

PLAINTIFF’S FIRST AMENDED PETITION - 3
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19               Page 5 of 109 PageID 22




                Physical Pain And Mental Anguish: Plaintiff has endured severe physical pain and
                mental anguish in the past and she reasonably expects that she will continue to
                endure physical pain and mental anguish into the future as a result of the injuries
                made the basis of this suit;

                Physical Impairment: Plaintiff has suffered past physical impairment that she
                reasonably expects to continue to suffer physical impairment in the future from the
                injuries made the basis of this suit in the future;

                Lost Earning Capacity: Plaintiff has suffered lost earning capacity in the past as a
                result in the injuries sustained, and reasonable expects that such lost earning
                capacity will continue into the future, for which she brings suit.

15.      By reason of the above and foregoing, Plaintiff has been damaged in a sum within the

jurisdictional limits of this Court, for which she hereby sues.

                                                 VIII.

                                     PRAYER FOR RELIEF

16.      WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant JORDAN

CHAPMAN be served with this First Amended Petition, and that after final trial or hearing of

this cause, Plaintiff recover from Defendants:

1.       Judgment for all economic and non-economic damages, liquidated and un-
         liquidated, in an amount within the jurisdictional limits of this Court;

2.       Prejudgment and Post-judgment interest at the maximum rate allowed by law;

3.       Costs of suit; and

4.       Such other and further relief, in law or equity, to which Plaintiff may show herself
         entitled in law or equity.




PLAINTIFF’S FIRST AMENDED PETITION - 4
  Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 6 of 109 PageID 23



                                             Respectfully submitted,

                                             AVANT LAW FIRM
                                             ____________________________
                                             Anjel K. Avant
                                             State Bar No. 01448470
                                             1595 N. Central Expressway
                                             Richardson, Texas 75080
                                             972-705-9600 phone
                                             972-705-9601 fax
                                             anjel@avantlawfirm.com
                                             ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 4th day of October, 2019 via e-mail pursuant to the Texas Rules of Civil

Procedure.

                                                     ____________________________
                                                     Anjel K. Avant




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE - 5
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 7 of 109 PageID 24




                 EXHIBIT B




                                                          Exhibit B
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 8 of 109 PageID 25




                                •
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 9 of 109 PageID 26




                                                                             I
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 10 of 109 PageID 27
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 11 of 109 PageID 28




                                                                              f
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 12 of 109 PageID 29




                                       •    P'O:
                                                   --




                                                                              f
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19    Page 13 of 109 PageID 30




--
                                            p    p   1


                                                         -·-




                                                                                    I
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 14 of 109 PageID 31




                 EXHIBIT C




                                                          Exhibit C
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 15 of 109 PageID 32
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    !!ÿ!!!ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#$%
                       !ÿ!ÿ!ÿ!ÿ! &'ÿ()*ÿ##+ ,+--.,/+'
    !.!
     !ÿ  !!0$12$ÿ&
          !ÿ!ÿ!ÿ!ÿ     *ÿ!ÿ
                         32!ÿ
                           (4!ÿ
                             2'!ÿ
                               56!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                       !ÿ         !ÿ!ÿ!
                                    !ÿ!
                                  ÿÿÿÿ ÿ!ÿ!
                                        !ÿ!
                                      ÿÿÿ
                                       ÿ ÿ  !7!!2(ÿ89'ÿ#)%(8:ÿ#)%18
                                          ÿÿ7
                                           !
    !;!
     ! ÿ! !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          !ÿ!ÿ!ÿ!ÿ     !ÿ!ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                       !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ
                                  ÿÿÿ
                                 !ÿ !ÿ!
                                  ÿÿÿÿÿÿÿ
                                    !ÿ!
                                     ÿ ÿ!ÿ!
                                      ÿÿÿ
                                       ÿ ÿÿÿ7
                                        !ÿ!
                                         ÿ !
                                          ÿÿ7
                                           !
    !/!
     ! ÿ! !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          !<&*!ÿ!ÿ     !ÿ
                       !ÿ!ÿ
                         !ÿ!ÿ
                           !ÿ!ÿ
                             !ÿ!ÿ
                               !ÿ!ÿ
                                  ÿÿÿ
                                  !ÿ!ÿ!
                                     ÿÿÿÿ
                                    !ÿ!ÿ
                                       ÿ!ÿ!
                                         ÿÿÿ7
                                        !ÿ!!!7!ÿ!ÿ!ÿ!ÿ!$8ÿ5$3ÿ()*ÿ=
    !=!
     ! ÿ! !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          !ÿ!ÿ!ÿ!ÿ     !ÿ!ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                       !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ
                                  ÿÿÿ
                                 !ÿ !ÿ!
                                  ÿÿÿÿÿÿÿ
                                    !ÿ!
                                     ÿ ÿ!ÿ!
                                      ÿÿÿ
                                       ÿ ÿÿÿ7
                                        !ÿ!
                                         ÿ !
                                          ÿÿ7
                                           !
    !>!
     ! ÿ! !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          !?%2@812     !ÿ
                       Aÿ!ÿ
                         #)!ÿ
                           1A!ÿ
                             )1!ÿ
                               $8!ÿ
                                  ÿÿÿ
                                  2)!ÿ!
                                     ÿÿÿÿ
                                    (ÿBÿ
                                       C!ÿ!
                                         ÿÿÿ7
                                        D!ÿ!!7
    !H!
     ! ÿ! !E)16$(ÿ
          !            #9$A0$(!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!7ÿ6$55$&ÿ#)%(8:Fÿ8'G$&
    !I!
     ! ÿ! !!
    !,!
     ! ÿ!  !!
     -!
     !ÿ!    !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿ!ÿ
            !ÿ!ÿ!ÿ!ÿ   ÿÿ!!
                         ÿÿ!ÿ
                           ++!ÿ
                             ++!ÿ
                               ++!+++++
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)
                       !ÿ!ÿ         1  ++++
                                     $5ÿ6'A)+++
                                             &2++
                                               82+++
                                                 )(ÿ++
                                                    )4++++++++
     ! !ÿ!! !ÿ!ÿ!ÿ!ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE)
                       !ÿ!ÿ!ÿ!ÿ!! 16$(ÿA9252Aÿ#9$A0$(
     .!     !
     !ÿ!!ÿ!ÿ!ÿ!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                       !ÿ!ÿ!ÿ!ÿ!ÿ!! )#8)J'1ÿ  /Fÿ.- ,
     ;!
     !  ÿ!  !ÿ!ÿ!ÿ!ÿ
            !   ÿÿÿÿÿÿÿ!ÿ
                       ÿÿ!!
                         ÿÿ++++++ +++++++++ ++++++++++++++++++
     /!
     !  ÿ!  !!
     =!
     !  ÿ!   !!
     >!
     !  ÿ!    !!
     H!
     !  ÿ!     !ÿ!ÿ!ÿ!ÿ
               !ÿÿÿÿÿÿÿÿÿÿ
                       !ÿ!)1$5ÿ6'A)&282)(ÿKLÿE)16$(ÿA9252Aÿ#9$A0$(F
     I!
     !  ÿ!     !MNKDOPQ
               !       DÿBRÿBÿSTUCQRRÿBUÿUVQÿTCRUBCPQÿKLÿUVQÿAWBTCUTLLF
     ,!
     !  ÿ!     !BCDÿDOW
               !       XÿRSKNCFÿSBRÿUBYQCÿTCÿUVQÿBZK[Q+RUXWQDÿBCD
    .-!
     !  ÿ!     !+CO\ZQN
               !       QDÿPBORQÿKCÿUVQÿ /UVÿDBXÿKLÿ)PUKZQNFÿ.- ,FÿLNK\
    .!!ÿ!!.]-HÿM*
               !       \*ÿUKÿ/] >ÿM*\*FÿZQLKNQÿ^OCTQÿ&UK[BWWFÿ#&1ÿTC
    ..!
     !  ÿ!     !BCDÿLKN
               !       ÿUVQÿ&UBUQÿKLÿ8Q_BRFÿNQMKNUQDÿZXÿ\BPVTCQ
    .;!
     !  ÿ!     !RVKNUVB
               !       CDÿBUÿUVQÿKLLTPQRÿKLÿATKCQQNÿ(BUONBWÿ1QRKONPQRF
    ./!
     !  ÿ!     !=.-=ÿ(K
               !       NUVÿ)`#KCCKNÿJKOWQ[BNDFÿ&OTUQÿ.--Fÿ2N[TCaF
    .=!!8Q_BRFÿMONROBCUÿUKÿUVQÿ8Q_BRÿ1OWQRÿKLÿ#T[TWÿANKPQDONQ*
              b1c4 ÿ271295dÿeÿc931ÿ95 ÿÿfg hÿijkgg
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19       Page 16 of 109 PageID 33
       012345ÿ789 97ÿ 847 45               959 3ÿÿ9297ÿÿ
    !*!
     !ÿ  !!ÿ!ÿ!ÿ!ÿ    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#ÿ
                             !ÿ!ÿ!ÿ!ÿ!! $ÿ$ÿ%ÿ#ÿ&ÿ#ÿ'ÿ(ÿ%ÿ)
    !!ÿ!!!
    !2!
     ! ÿ! !+,&ÿ-.%
          !ÿ!ÿ!!      ÿÿÿÿÿ34ÿ$
                             5ÿ/#
                               #60'
                                 78-0
                                   9ÿ++
                                     :5 1
                                        ÿ#;<6=
    !B!   !ÿ!ÿ!!
     !ÿ!!ÿ!ÿ!!        ÿÿÿÿÿ#;
                      ÿÿÿÿÿ*C<6
                             DC=ÿ
                               ÿ'/<
                                 E@>ÿ
                                   =F+?
                                     ÿ( @A
                                        86=@<9ÿ%GH@844><I
    !C!   !ÿ!ÿ!!
     !ÿ!!ÿ!ÿ!!        ÿÿÿÿÿ&?
                      ÿÿÿÿÿ$FJF
                             E6<@
                               81K4
                                 !!E6
                                   PDLÿ -8
                                     MM QÿG<4
                                          MNC!
                                             R!MC
                                              DSNNON
                                                 N
    !S!
     ! ÿ! !ÿ!ÿ!!
          !ÿ!ÿ!!      ÿÿÿÿÿ+<
                      ÿÿÿÿÿ<6G1
                             78!ÿ
                               9T!!
                                 <;PD
                                   <6 =9Qÿ
                                        <>MNC
                                          U?@R
                                             ADSN
                                              5JE*
                                                 A
    !M!   !
     !ÿ!!+,&ÿ-.%             ÿV%+%'V# '-)1
    !O!
     ! ÿ! !ÿ!ÿ!!
          !ÿ!ÿ!!      ÿÿÿÿÿ3@
                      ÿÿÿÿÿ$85ÿ
                             <;'?
                               98JE
                                 @X9<
                                   @? 4ÿ
                                      4J35
                                        E8ÿ/W6K
    !D!
     ! ÿ! !ÿ!ÿ!!
          !ÿ!ÿ!!      ÿÿÿÿÿ
                      ÿÿÿÿÿ\@*C
                             <HÿY
                               8;84
                                 ?6=Z
                                   8L <=
                                      ÿ-8ÿ
                                        8G$9<
                                          <4![
                                             !<
                                              MSNC*
    *N!
     ! ÿ! !ÿ!ÿ!!
          !ÿ!ÿ!!      ÿÿÿÿÿ$F
                      ÿÿÿÿÿ+<E6
                             G181
                               !ÿ!!
                                 !!P
                                   P  *B
                                      *BQÿ
                                        QÿDDD
                                          DDDR
                                             RNCC
                                              NCCN
                                                 *
    **!
     ! ÿ! !ÿ!ÿ!!
          !           ÿÿÿÿÿ69W6KTH8<; 98@]@?4JE85JEA
    *!!ÿ!!!!
    *2!
     !ÿ!!
    *B!
     ! ÿ!  !!
    *C!
     ! ÿ!   !!
    *S!
     ! ÿ!    !!
    *M!
     ! ÿ!     !!
    *O!
     ! ÿ!      !!
    *D!
     ! ÿ!       !!
     N!
     ! ÿ!        !!
     *!
     !ÿ!          !!
     ! !ÿ!!        !!
     2!
     !ÿ!!
     B!
     !  ÿ!          !!
     C!!
               ^1_4 ÿ271295`ÿaÿ_931ÿ95 ÿÿbc dÿefgcc
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 17 of 109 PageID 34
       012345ÿ789 97ÿ 847 45             959 3ÿÿ9297ÿÿ
    !(!
     !ÿ !!ÿ!ÿ!ÿ!ÿ   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                           !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!
                                        ÿÿÿ#
                                          ! ÿ$ÿ%ÿ&ÿ'
    !)!
     !ÿ !!
    !!!ÿ!!*++,-.-
         !                 /0,12222222222222222222222222222222222!ÿ!)
    !9!
     ! ÿ!!&345657
         !                 ÿ#/8,322222222222222222222222222222222!ÿ!9
    !B!
     ! ÿ!!:;<%*$ÿ
         !                 =>#?#=ÿ@>*=A*$
    !G!
     ! ÿ!!ÿ!ÿ!
         !          ÿÿÿÿ&3-C5/-75D/ÿ6EÿA12ÿ*F-/722222222222222222!ÿ!B
    !K!
     ! ÿ!!@4-/H,1
         !                 ÿ-/8ÿI5H/-7J.,222222222222222222222222ÿ((
    !N!
     ! ÿ!!<,+D.7,
         !                 .L1ÿ@,.75M50-7,22222222222222222222222ÿ((B
    !O!
     ! ÿ!!!
    (P!
     ! ÿ! !!
    ((!
     ! ÿ!  !!
    ()!
     ! ÿ!   !!
    (!!ÿ!!   !!
    (9!
     !ÿ!!
    (B!
     ! ÿ!     !ÿ!ÿ!ÿ!ÿ
              !     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ@
                           !ÿ!ÿ!ÿ!ÿ!ÿ! &<Q#R#&%ÿST&IQ#;$
    (G!
     ! ÿ!     !!
    (K!
     ! ÿ!      !=-H,ÿ(P
               !ÿ!ÿ!ÿ!ÿ    9Uÿ?
                             !ÿ5/
                               !ÿ,ÿ
                                 !ÿ(9
                                   !ÿÿV
                                     !ÿVÿ#
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                           !ÿ          !!
                                        ÿ 1ÿ74
                                         EDJ. ,.,
                                             ÿ8  ÿVVÿ
                                               -5WEÿ #1ÿ57
                                                    -115H ÿM
                                                         /C -5
                                                           ,/ .ÿ7
                                                             7ÿX Dÿ
                                                                D. 1-
                                                                  Y1 Eÿ7
                                                                    4,,74-7
                                                                        U
    (N!        !ÿ!ÿ!ÿ!ÿ
     !ÿ!!ÿ!ÿ!ÿ!ÿ    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                           !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!!
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                           !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ ÿ
                                       !!
                                        ÿZ-7
                                         /D7,
                                            ÿ1ÿ
                                             4-I7-C+
                                               F,ÿ74ÿ
                                                    ,ÿ Uÿ
                                                      7-1 9ÿ-/8ÿ BUÿ8D
                                                         Yÿ+DX,.ÿVVÿ7D,1
    (O!
     !ÿ!!      !ÿ!ÿ!ÿ!ÿ
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                           !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!!
                                        ÿ+DX,.X-14ÿD/ÿ57[
    )P!
     ! ÿ!      !!
    )(!
     ! ÿ!       !!
    ))!
     ! ÿ!        !!
    )!!ÿ!!        !!
    )9!
     !ÿ!!
    )B!            !
              \1]4 ÿ271295^ÿ_ÿ]931ÿ95 ÿÿ`a bÿcdeaa
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 18 of 109 PageID 35
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    !*!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
               !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!#ÿ$ÿ%ÿ&ÿ'ÿ&ÿ(ÿ)
    !5!!+,-'#.!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!/#)0.&1(&2+!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!!134#
    !B!!ÿ!
        ÿÿ*!!&6789:6;<37789:6;ÿ.:=>?;@@@@@@@@@@@@@@@@@ÿA5
    ! !!ÿ!
        ÿÿ5!!0CD;>E:?ÿ&6789:6;ÿ.:=>?;@@@@@@@@@@@@@@@@@ÿA5
    !M!!ÿ!
        ÿÿB!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿAL
    !O!!ÿ!
        ÿÿ !!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿN5
    !A!!ÿ!
        ÿÿM!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿNB
    !N!!ÿ!
        ÿÿO!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿN5
    !L!!ÿ!
        ÿÿA!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿN
    *P!!ÿ!
        ÿÿN!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿNM
    **!!ÿ!
        ÿÿL!!0>F>?ÿ7>=Gÿ>Hÿ=I>;>J?K=I@@@@@@@@@@@@@@@@@ÿNM
    *5!!!
        ÿ*P!!/K8FGÿ3DD8J6E:6;ÿQ>?RDI::;D@@@@@@@@@@@@@@ÿNA
    *B!!
    * !!
    *M!!
    *O!!
    *A!!
    *N!!
    *L!!
    5P!!
    5*!!
    55!!
    5B!!
    5 !!
    5M!!
              S1T4 ÿ271295UÿVÿT931ÿ95 ÿÿWX YÿZ[\XX
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 19 of 109 PageID 36
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    !-!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#ÿ
               !ÿ!ÿ!ÿ!ÿ!! $ÿ%ÿ&ÿ'ÿ'ÿ(ÿ)ÿ*ÿ+ÿ,
    !<!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ./'
               !ÿ!ÿ!ÿ!ÿ! ÿ$'#%$.'$0!!123ÿ456778729:;
    !D!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ=,>
               !ÿ!ÿ!ÿ!ÿ! ÿ1?1*.0!!(@ÿ3@AÿB429ÿ9@ÿ94C7ÿDEÿF43:
    !J!!649G76ÿ9G42ÿ<-ÿ9@ÿ67HI7B;
    ! !!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ=$>
               !ÿ!ÿ!ÿ!ÿ! ÿKL*(0!!*@Mÿ<EÿI:ÿNI27>!!.G42Cÿ3@A
    !O!!9G@A5G>
    !Q!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿP%$
               !ÿ!ÿ!ÿ!ÿ! (1*ÿ#/)K)#ÿ&/1#=1*M
    !T!!G4HI25ÿR772ÿNI6:9ÿFAS3ÿ:B@62Mÿ97:9INI7Fÿ4:ÿN@SS@B:0
    !V!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
               !ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!ÿ!
                            ÿÿ'U1=)*1.)%*
    -E!!WXÿ=,>ÿ1?1*.0
    --!!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!&@ASFÿ3@AÿZS74:7ÿ:9497ÿ3@A6ÿNASSÿ2487ÿN@6
    -<!!9G7ÿ67[@6F;
    -D!!ÿ!ÿ!!
        ÿÿÿÿÿ1>!ÿ!!KIC7ÿNASS\NASS;
    -J!!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!X74G>
    - !!ÿ!ÿ!!
        ÿÿÿÿÿ1>!ÿ!!P@6F42ÿ#GISIZÿ&G4Z842>
    -O!!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!/4H7ÿ3@Aÿ7H76ÿ5@27ÿR3ÿ423ÿ@9G76ÿ2487;
    -Q!!ÿ!ÿ!!
        ÿÿÿÿÿ1>!ÿ!!*@Mÿ84]48>
    -T!!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!%C43>!!)ÿC2@Bÿ3@A]H7ÿG4Fÿ4ÿ[G42[7ÿ9@ÿ94SCÿ9@
    -V!!9G7ÿ499@6273ÿ9@ÿ3@A6ÿS7N9ÿR7N@67ÿB7ÿ5@9ÿ:94697Fÿ9@F43>
    <E!!ÿ!ÿ!ÿ!ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(IF
               !ÿ!ÿ!ÿ!ÿ! ÿ3@Aÿ67HI7Bÿ423ÿF@[A8729:ÿ9@
    <-!!Z67Z467ÿN@6ÿ3@A6ÿF7Z@:I9I@2;
    <<!!ÿ!ÿ!!
        ÿÿÿÿÿ1>!ÿ!!X7:>
    <D!!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!^G49ÿFIFÿ3@Aÿ67HI7B;
    <J!!ÿ!ÿ!!
        ÿÿÿÿÿ1>!ÿ!!PA:9ÿ:@87ÿHIF7@ÿN@@9457>
    < !!ÿ!ÿ!!
        ÿÿÿÿÿY>!ÿ!!%C43>!!1239GI25ÿ7S:7;
              _1`4 ÿ271295aÿbÿ`931ÿ95 ÿÿcd eÿfghdd
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 20 of 109 PageID 37
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    ":""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'ÿ(')ÿ*+,-..ÿ-/(ÿ0*12+3)45ÿ6)*1/7ÿ28-2ÿ219+
    "=""(')ÿ0+*+ÿ5+,'/6ÿ-55152-/2ÿ;+<'*+ÿ(')ÿ0+*+ÿ6+9'2+6ÿ2'
    " ""4-*23219+ÿ,.+*>?
    "C""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""A'2ÿ28-2ÿBÿ*+,-..%
    "E""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""@/6ÿ(')ÿ6'/D2ÿ*+,-..ÿ-/(ÿ5'*2ÿ'<ÿ,*121,159
    "G""'<ÿ(')*ÿ0'*>ÿ-5ÿ-ÿ5+,'/6ÿ-55152-/2Fÿ*+.1+<ÿ-55152-/2ÿ'*
    "!""/1782ÿ-55152-/2?
    "K""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""H+5FÿBÿ616ÿ7+2ÿ,*121,1I+6ÿ;+,-)5+ÿ+J+*(;'6(
    "L""7+25ÿ,*121,1I+6%
    :M""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""@/6ÿ08-2ÿ0-5ÿ28+ÿ,*121,159ÿ<'*ÿ(')?
    ::""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""N''ÿ.'/7ÿ-7'ÿ2'ÿ*+9+9;+*%""Bÿ6'/D2ÿ*+9+9;+*%
    :=""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""O8+/ÿ(')ÿJ1+0+6ÿ28+ÿJ16+'ÿ<''2-7+Fÿ616ÿ(')
    : ""5++ÿ(')*5+.<ÿ1/ÿ-/(ÿ'<ÿ28-2ÿ<''2-7+?
    :C""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""H+5Fÿ9-D-9%
    :E""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""@/6ÿ1/ÿ28+ÿJ16+'ÿ<''2-7+ÿ28-2ÿ(')ÿ0-2,8+6F
    :G""08-2ÿ0+*+ÿ(')ÿ6'1/7?
    :!""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""Bÿ0-5ÿ33ÿBÿ0-5ÿ4'0+*0-581/7ÿ28+ÿ7*')/6ÿ<-*
    :K""-0-(ÿ<*'9ÿ28+ÿ1/,16+/2%
    :L""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""H')ÿ0+*+ÿ4'0+*0-581/7ÿ28+ÿ7*')/6%""N8+
    =M""7*')/6ÿ08+*+?
    =:""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""P)2516+ÿ'<ÿ28+ÿ52'*+Fÿ28+ÿ,'/,*+2+%
    ==""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""@/6ÿ0+D*+ÿ2-.>1/7ÿ-;')2ÿ28+ÿQ2'*+ÿA)9;+*ÿLM!
    = ""'/ÿR+.2ÿS1/+ÿ1/ÿT-*.-/6Uÿ15ÿ28-2ÿ*1782?
    =C""ÿ"ÿ""
        ÿÿÿÿÿ@%"ÿ""H+5Fÿ9-D-9%
    =E""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""O+*+ÿ33ÿ@*+ÿ(')ÿ-0-*+ÿ'<ÿ-/(ÿ2*-1/1/7ÿ28-2
              V1W4 ÿ271295XÿYÿW931ÿ95 ÿÿZ[ \ÿ]^_[[
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 21 of 109 PageID 38
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    "9""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'()%""*+ÿ,(+,-./ÿ)01ÿ/02.3-.4.ÿ/+(4+567ÿ5+8
    "@""(6:ÿ5+ÿ/-03/ÿ/02.3-.4.ÿ;;ÿ<1+ÿ5+ÿ:0./6=+ÿ/-03ÿ(>>ÿ0?
    "D"")014ÿA03.43(/-567Bÿ5/ÿ+-(+ÿ457-+C
    " ""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""F./8ÿ2(=(2%
    "I""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'()%""G(:ÿ)01ÿ.H.4ÿ/..6ÿ+-(+ÿ<.?04.ÿ+30
    "J""3..'/ÿ(70C
    "!""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""K08ÿ2(=(2%
    "M""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'()%""L5:ÿ)01ÿ/..ÿ2)ÿ,>5.6+ÿ56ÿ+-(+ÿ?00+(7.
    "N""+-(+ÿ)01ÿ3(+,-.:ÿ+30ÿ3..'/ÿ(70C
    9O""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""F./8ÿ2(=(2%
    99""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'()%""L5:ÿ)01ÿ/..ÿ-.4ÿ?(>>C
    9@""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""F./8ÿ2(=(2%
    9D""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""E6:ÿ5/ÿ5+ÿ)014ÿ+./+5206)ÿ+-(+ÿ)01ÿ:5:ÿ60+
    9 ""A03.43(/-ÿ(6)3-.4.ÿ56ÿ+-.ÿH5,565+)ÿ0?ÿ3-.4.ÿ/-.ÿ?.>>C
    9I""ÿ"ÿ"ÿ"ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPQ%
               "ÿ"ÿ"ÿ"ÿ" ÿRSKLT""U042%
    9J""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""V(6ÿ)01ÿ4.304:ÿ+-(+8ÿA>.(/.C
    9!""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""WXFÿPY%ÿEZEK[\""*/ÿ5+ÿ)014ÿ+./+5206)ÿ+0ÿ+-5/
    9M""]14)ÿ+-(+ÿ)01ÿ:5:ÿ60+ÿA03.43(/-ÿ(6)3-.4.ÿ56ÿ+-.ÿ(4.(
    9N""3-.4.ÿ2)ÿ,>5.6+ÿ?.>>C
    @O""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""V06?1/567ÿ^1./+506%""V(6ÿ)01ÿ4.304:ÿ5+C
    @9""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""*/ÿ5+ÿ)014ÿ+./+5206)ÿ+0ÿ+-5/ÿ]14)ÿ+-(+ÿ)01
    @@""-(:ÿ60+ÿA03.43(/-.:ÿ(6)3-.4.ÿ56ÿ+-.ÿ(4.(ÿ3-.4.ÿ2)
    @D"",>5.6+ÿ?.>>C
    @ ""ÿ"ÿ""
        ÿÿÿÿÿE%"ÿ""F01ÿ:5:6=+ÿ4.304:ÿ5+%""*ÿA03.43(/-.:ÿ3-.4.
    @I""/-.ÿ?.>>%
              _1`4 ÿ271295aÿbÿ`931ÿ95 ÿÿcd eÿfghdd
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 22 of 109 PageID 39
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    " ""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""&'()ÿ*+,ÿ)()-ÿ.+/)ÿ0*ÿ'/*ÿ+12)-ÿ/'3)4
    "!""ÿ"ÿ""
        ÿÿÿÿÿ5%"ÿ""6+%
    "<""ÿ"ÿ""
        ÿÿÿÿÿ$%"ÿ""72'1ÿ89ÿ*+,-ÿ38::;)ÿ/'3)4
    "@""ÿ"ÿ""
        ÿÿÿÿÿ5%"ÿ""=28;8>%""?+--*%""=28;8>%
    "F""ÿ"ÿ"ÿ"ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿA?%
               "ÿ"ÿ"ÿ"ÿ" ÿ5B56CD""='99ÿ12)ÿE81/)99%
    "L""ÿ"ÿ"ÿ"ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿAG%
               "ÿ"ÿ"ÿ"ÿ" ÿHI6JD""5/:ÿ*+,K-)ÿ';;ÿ:+/)%
    "P""C2'/M9NÿO+-:'/%
    "T""ÿ"ÿ"ÿ"ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿQJ)
               "ÿ"ÿ"ÿ"ÿ" >+9818+/ÿR+/R;,:):ÿ'1ÿ@D Lÿ>%3%S
    "U""
     V""
      ""
     !""
     <""
     @""
     F""
     L""
     P""
     T""
     U""
    !V""
    ! ""
    !!""
    !<""
    !@""
    !F""
              W1X4 ÿ271295YÿZÿX931ÿ95 ÿÿ[\ ]ÿ^_`\\
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 23 of 109 PageID 40
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    " ""ÿ"ÿ"ÿ"ÿ
        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$%
               "ÿ"ÿ"ÿ"ÿ"" &'()*ÿ&'+ÿ*,('&-./)
    "7""0,-')**ÿ'&1)2""34/+&'ÿ5%,6,5ÿ$%&51&'
    "!""+&-)ÿ48ÿ+)54*,-,4'2""4$-49)/ÿ :;ÿ7< =
    ":""5&()"ÿ"ÿ"6,')"ÿ"ÿ"ÿ"ÿ"$%&'()"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"/)&*4'
    ">""
    "?""
    "@""
    "A""
    "=""
     <""
      ""
     7""
     !""
     :""
     >""
     ?""
     @""
     A""
     =""
    7<""
    7 ""
    77""
    7!""
    7:""
    7>""
              B1C4 ÿ271295DÿEÿC931ÿ95 ÿÿFG HÿIJKGG
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                           !
                                                    Page 24 of 109 PageID 41
       012345ÿ789 97ÿ 847 45             959 3ÿÿ9297ÿÿ
    ""ÿ"""#$ÿ&'()
          "64=9>;7         *+
                           ;9ÿ,
                             <ÿ-#
                               2<.#
                                 6ÿ,ÿ
                                   14 /-
                                      54*,0
                                        ?@ÿ*
                                           2+$ÿ
                                            88;123
                                               AÿB4ÿ
                                                  @ÿ54
                                                    >;26ÿ71
                                                      :<27C4ÿ
                                                           5489
                                                             ÿ75
                                                               14:
                                                                279;
                                                                  ÿ><:
                                                                    2B4ÿ;>
    "F"
     "ÿ"" "75C4ÿ2<         6ÿD9554D7ÿ 4AD4=7ÿ2>ÿ<9746ÿ1454;<E
    "G"
     "ÿ""
    "!"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
          "         ÿÿÿÿÿÿÿÿÿÿÿ
                           "ÿ"ÿÿÿ
                               "ÿÿÿ
                                 "ÿÿÿ
                                   "ÿÿ"ÿ
                                       ÿÿÿ
                                        "ÿ"
                                          ÿÿÿÿ
                                           ÿ"ÿ"
                                              ÿ&'()*+ÿ,-#.#,ÿ/-*,0*+
    "N"
     " ÿ" "HI*IJÿ'
          "                KÿIJL*H"ÿ"ÿ"ÿ""M
    "Q"
     " ÿ" "/'O+IPÿ
          "                'K"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"M
    "T"
     " ÿ" "R48954ÿ
          "2==4254         B4
                           6ÿ$"
                             &'ÿ"
                               ()ÿ"
                                 *+ÿ"
                                   ÿ, ÿ"
                                      -#ÿ"ÿ
                                        .#,"
                                           ÿÿ"ÿ
                                            /-*"ÿ"
                                               ,0*ÿ"
                                                  +$$ÿ
                                                    ÿU9<ÿ71
                                                      <9V<ÿ;>
                                                           79ÿ6
                                                             ÿB2
                                                               4@ÿ
                                                                ÿW=4
                                                                  955>
                                                                    ÿ=9
                                                                      5<2
                                                                       93SS@
                                                                         46
    "X"   "79ÿB4ÿC
     "ÿ""W64>D5;           <6
                           =745
                             ;9ÿ9
                               <ÿ27
                                 981ÿ
                                   ÿ; 95
                                      64ÿ71
                                        <7;5
                                           79C:
                                            @ÿD1"ÿ
                                               256"ÿ
                                                  ÿ9"ÿ
                                                    5ÿ"ÿ"ÿ"
                                                      97145ÿ"
                                                           ÿ6ÿ"
                                                             9Dÿ
                                                               C"ÿ
                                                                B4"M
                                                                  <7Mÿ79ÿ?4
    "Y"   "714ÿ=45
     "ÿ"";<>75CB           >9
                           4<<ÿ
                             7ÿV1
                               2<9>
                                 6ÿ4ÿ
                                   2D <2
                                      U<B4ÿ
                                        9VS;
                                           4>ÿ>
                                            6:4C?>
                                               6ÿ7D5
                                                  9ÿ;?
                                                    B446ÿ79
                                                      ÿ7127ÿ7
                                                           ÿ714
                                                             14ÿ
                                                               @89
                                                                ÿ454
                                                                  A4:9
                                                                    DC;
                                                                      7<:
                                                                       46
     Z"
     "ÿ"  "714ÿ>2B
          "4A=54>>         4ÿ
                           4689
                             E 5ÿ714ÿ =C5=9>4>ÿ2<6ÿD9<>;64527;9<ÿ71454;<
     " "ÿ""
          "[;34<ÿC         <645ÿB@ÿ12 <6ÿ2<6ÿ>42Sÿ98ÿ988;D4ÿ71;>"ÿ"ÿ"ÿ"ÿ"62@
     F"
     "ÿ"" "98"ÿ"ÿ"         ÿ"ÿ"ÿ"ÿ"ÿ" ÿ"$ÿFZ YE
     G"
     "  ÿ"""
     !"
     "  ÿ" "ÿ"ÿ"ÿ"ÿ
           "ÿ"ÿ"ÿ"ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ+9725
                           "ÿ"ÿ"ÿ"" @
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ714ÿH
                           "ÿ"ÿ"ÿ       7ÿ,C
                                         274?
                                            ÿS;D
                                             98 ÿ;<ÿ2<6ÿ895
     N"
     "  ÿ" ""ÿ"ÿ"ÿ"ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ0@ÿ/9
                           "ÿ"ÿ"ÿ" BB;>>;9<ÿJA=;54>\
     Q"
     "ÿ""   "
     T"
     "  ÿ"  ""
     X"
     "  ÿ"   ""
     Y"
     "  ÿ"    ""
    FZ"
     "  ÿ"     ""
    F""ÿ""      ""
    FF"
     "ÿ""
    FG"
     "  ÿ"       ""
    F!"
     "  ÿ"        ""
    FN""
              ]1^4 ÿ271295_ÿ`ÿ^931ÿ95 ÿÿab cÿdefbb
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 25 of 109 PageID 42
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    ""ÿ"""ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$%&
                    "ÿ"ÿ"ÿ"ÿ" '(ÿ)*+ÿ$$, -,../-0,(
    "/"
     "ÿ  ""1%23%ÿ'
          "ÿ"ÿ"ÿ"ÿ  +ÿ43
                      "ÿ)5
                        "ÿ3(
                          "ÿ67
                            "ÿ"ÿ
                              "ÿ"ÿ"
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                    "ÿ          "ÿ"
                                 ÿ ÿ"ÿ"
                                  ÿÿÿ
                                   ÿ"ÿ"
                                     ÿ "8"
                                      ÿÿ
                                       "8 "3)ÿ9:(ÿ$*&)9;ÿ$*&29
    "<"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                    "ÿ"ÿ"ÿ"ÿ"ÿ"ÿ ÿÿÿÿ
                                "ÿ"
                                 ÿ ÿ"ÿ"
                                  ÿÿÿ
                                   ÿ ÿÿÿ
                                    "ÿ"
                                     ÿ "
                                      ÿÿ
                                       "8
                                        8
    "0"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          "='+"ÿ"ÿ  "ÿ
                    "ÿ"ÿ
                      "ÿ"ÿ
                        "ÿ"ÿ
                          "ÿ"ÿ
                            "ÿ"ÿ
                              "ÿ"ÿ"
                                 ÿÿÿÿ
                                "ÿ"ÿ
                                   ÿ"ÿ"
                                     ÿÿÿ
                                    "ÿ""8 ÿ"ÿ"ÿ"ÿ"%9ÿ6%4ÿ)*+ÿ!
                                       "8"
    "!"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                    "ÿ"ÿ"ÿ"ÿ"ÿ"ÿ ÿÿÿÿ
                                "ÿ"
                                 ÿ ÿ"ÿ"
                                  ÿÿÿ
                                   ÿ ÿÿÿ
                                    "ÿ"
                                     ÿ "
                                      ÿÿ
                                       "8
                                        8
    ">"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          "?&3@923  "ÿ
                    Aÿ"ÿ
                      $*"ÿ
                        2A"ÿ
                          *2"ÿ
                            %9"ÿ
                              3*"ÿ"
                                 ÿÿÿÿ
                                )ÿBÿ
                                   C"ÿ"
                                     ÿÿÿ
                                    D"ÿ"8
                                       "8
    "H"
     " ÿ" "E*27%)ÿ
          "         $:%A1%)"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"8ÿ7%66%'ÿ$*&)9;Fÿ9(G%'
    "I"
     " ÿ" ""ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2(A*
                    "ÿ"ÿ"ÿ""    29(2J'ÿ$(29353$%93*)
    "-"
     " ÿ"  "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿÿÿ
           "ÿ"ÿ"ÿ"ÿ "ÿ"
                      ÿ7(A*'393*)ÿ*
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*
                    "ÿ"ÿ"ÿ"ÿ"ÿ"" $ 5ÿE*
                                  9*K( 27%
                                      2ÿ  )ÿA:
                                         0Fÿ/.363Aÿ
                                               -   $:%A1%)
     ."
     "ÿ"   ""
     " "ÿ""ÿ"ÿ""
            "ÿÿÿÿÿ3FÿL&)3(ÿ'9*=%66Fÿ$MNOPQPMDÿ'RSNORBCDÿ2MTSNOMNÿPC
     /"
     "  ÿ"  "BCDÿQSN
            "       ÿORMÿ'OBOMÿSQÿ9MUBVFÿRMNMWXÿYMNOPQXÿOSÿORM
     <"
     "  ÿ"  "QSZZS[P
            "       C\]
     0"
     "  ÿ"  "ÿ"ÿ""
            "ÿÿÿÿÿ9RBOÿORMÿ[POCMVVFÿE*27%)ÿA:363Aÿ$:%A1%)Fÿ[BVÿD^ZX
     !"
     "  ÿ"  "V[SNCÿW
            "       XÿORMÿSQQPYMNÿBCDÿORBOÿORMÿONBCVYNPTOÿSQÿORM
     >"
     "  ÿ"  "SNBZÿDM
            "       TSVPOPSCÿPVÿBÿON^MÿNMYSNDÿSQÿORMÿOMVOP_SCXÿ\P`MC
     H"
     "  ÿ"  "WXÿORMÿ
            "       [POCMVVa
     I"
     "  ÿ"  "ÿ"ÿ""
            "ÿÿÿÿÿ9RBOÿORMÿDMTSVPOPSCÿONBCVYNPTOÿ[BVÿV^W_POOMDÿSC
     -"
     "  ÿ"  "ÿ"ÿ"ÿ"ÿ
            "ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿO
                    "ÿ"ÿ"ÿ"ÿ"ÿ"" SÿORMÿ[POCMVVÿSNÿOSÿORMÿBOOSNCMX
    /."
     "  ÿ"  "QSNÿORM
            "       ÿ[POCMVVÿQSNÿMUB_PCBOPSCFÿVP\CBO^NMFÿBCDÿNMO^NC
    /""ÿ""OSÿ_MÿW
            "       X"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ""a
    //"
     "  ÿ"  "ÿ"ÿ""
            "ÿÿÿÿÿ9RBOÿORMÿB_S^COÿSQÿOP_Mÿ^VMDÿWXÿMBYRÿTBNOXÿBOÿORM
    /<"
     "  ÿ"  "DMTSVPO
            "       PSCÿPVÿBVÿQSZZS[V]
    /0"
     "  ÿ"  "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿ
            "ÿ"ÿ"ÿ"ÿ
             ÿÿÿÿÿÿÿ""
                    ÿÿ
                    ""
                    ÿÿ1'
                      12+ÿ
                        +ÿ%)
                          )3E(
                            $*6ÿ
                              6%@+ÿ
                                'ÿ1%
                                   +=%)
                                    ÿ6&9""
                                       )7ÿ,ÿ
                                          ,ÿ/ÿ
                                            .ÿ:2'ÿ]
                                              :2'ÿ]ÿ.
                                                   ÿ.!ÿ
                                                     .ÿ1
                                                       13)
                                                        3)'
                                                          '
    /!""
              b1c4 ÿ271295dÿeÿc931ÿ95 ÿÿfg hÿijkgg
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 26 of 109 PageID 43
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    ""ÿ"""ÿ"ÿ""ÿÿÿÿÿ$%&'ÿ()*+)&,'ÿ'-ÿ.,/-*0&'.-,ÿ1.23,ÿ'-ÿ'%3
    "8"
     "ÿ  ""43(-+.'.-,ÿ-//.53*ÿ&'ÿ'%3ÿ'.03ÿ+&.4ÿ'3+'.0-,6ÿ7&+
    "<"
     " ÿ" "'&93,:ÿ
          "           '%3ÿ/-;;-7.,1ÿ.,5;)43+ÿ5-),+3;ÿ/-*ÿ&;;ÿ(&*'.3+
    ">"
     " ÿ" "-/ÿ*35-
          "           *4=
    "I"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿ
          "ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿ""
                      ÿÿ
                      ""
                      ÿÿ?@
                        B'Aÿ
                          '-BC
                            *,   DE
                                 36Fÿ
                                   ÿ/GAÿ
                                     -*ÿB
                                        JHBC
                                         ;&.$
                                            ,'.//
    "!"   "
     "ÿ""ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿ""
                      ÿÿ?KAÿCL   MNFB@ÿ?AÿFOCP
    "Q"
     " ÿ" "ÿ"ÿ"ÿ"ÿ
          "    ÿÿÿÿÿÿÿ""
                      ÿÿB''-*,   36ÿ/-*ÿP3/3,4&,'+
    "R"
     " ÿ" "ÿ"ÿ""
          "    ÿÿÿÿÿLÿ/)*'%3*ÿ53*'./6ÿ'%&'ÿLÿ&0ÿ,3.'%3*ÿ5-),+3;ÿ/-*:
    "T"
     " ÿ" "*3;&'34
          "           ÿ'-:ÿ,-*ÿ30(;-634ÿS6ÿ&,6ÿ-/ÿ'%3ÿ(&*'.3+ÿ-*
     U"
     "ÿ"  "&''-*,3
          "           6+ÿ.,ÿ'%3ÿ&5'.-,ÿ.,ÿ7%.5%ÿ'%.+ÿ(*-5334.,1ÿ7&+
     " "ÿ""'&93,:ÿ
          "           &,4ÿ/)*'%3*ÿ'%&'ÿLÿ&0ÿ,-'ÿ/.,&,5.&;;6ÿ-*
     8"
     "  ÿ""-'%3*7.
          "           +3ÿ.,'3*3+'34ÿ.,ÿ'%3ÿ-)'5-03ÿ-/ÿ'%.+ÿ&5'.-,A
     <"
     "  ÿ""ÿ"ÿ""
          "    ÿÿÿÿÿV)*'%3*ÿ53*'./.5&'.-,ÿ*3W).*303,'+ÿ()*+)&,'ÿ'-
     >"
     "  ÿ""K);3ÿ8U
          "           <ÿ-/ÿ$KMJÿ7.;;ÿS3ÿ53*'./.34ÿ'-ÿ&/'3*ÿ'%36ÿ%&23
     I"
     "  ÿ""-55)**3
          "           4A
     !"
     "  ÿ""ÿ"ÿ""
          "    ÿÿÿÿÿM3*'./.34ÿ'-ÿS6ÿ03ÿ'%.+ÿ8 +'ÿ4&6ÿ-/ÿN5'-S3*:ÿ8U TA
     Q"
     "  ÿ"""
     R"
     "  ÿ" ""ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿXOCLE
                      "ÿ"ÿ"ÿ"" ÿ      @$NHBFF:ÿ$3Y&+ÿM@Kÿ>IRR
     T"
     "ÿ""   "ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿEY(.*
                      "ÿ"ÿ"ÿ         &'.-,ÿP&'3="" 8Z< Z T
    8U"
     "  ÿ"  "ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ@$NHB
            "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ "" F
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿV.*0ÿ
                      "ÿ"ÿ"ÿ         KFÿK
                                      31.E
                                         +JNK
                                          '*&$LC[ÿ
                                             '.-,ÿ\ÿ
                                                  C-HLP
                                                    Aÿ EN
                                                       U8:ÿ
                                                         ITLCMA
    8""ÿ""ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
            "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ  "" > >ÿM
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿF37.+
                      "ÿ"ÿ"ÿ         2*33
                                      .;;9
                                         32.3
                                          :ÿ$7ÿP*.
                                             3Y&+"23
                                                  "QIU!Q
    88"
     "ÿ""   "ÿ"ÿ"ÿ"ÿ
               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿJ%-,3
                      "ÿ"ÿ"ÿ   "     =""]8 >^ÿ!TIZ8U8>
    8<"
     "  ÿ"  ""
    8>"
     "  ÿ"   ""
    8I""
              _1`4 ÿ271295aÿbÿ`931ÿ95 ÿÿcd eÿfghdd
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                        !
                                                   Page 27 of 109 PageID 44
       012345ÿ789 97ÿ 847 45            959 3ÿÿ9297ÿÿ
    ""ÿ"""ÿ"ÿ"ÿ""
                ÿÿÿÿÿÿÿ$%&'()&ÿ*)&'+$+*,'+-.ÿ%./)&ÿ&%0)ÿ123ÿ'&*4
    "1"
     "ÿ  ""ÿ"ÿ""ÿÿÿÿÿ'56ÿ789:9;<=ÿ>6?7@9A97;ÿB<@CB<@ÿ;7Aÿ86AD8;6>ÿA7
    "3"
     " ÿ" "A56ÿ>6?
          "            7@9A97;ÿ7EE9F68ÿ7;"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"ÿ"G
    "J"
     " ÿ" "ÿ"ÿ""
          "     ÿÿÿÿÿ+Eÿ86AD8;6>HÿA56ÿ<AA<F56>ÿ*5<;:6@ÿ<;>ÿI9:;<AD86
    "L"
     " ÿ" "?<:6ÿF7
          "            ;A<9;@ÿ<;KÿF5<;:6@ÿ<;>ÿA56ÿ86<@7;@ÿA5686E78G
    "N"
     " ÿ" "ÿ"ÿ""
          "     ÿÿÿÿÿ+Eÿ86AD8;6>HÿA56ÿ789:9;<=ÿ>6?7@9A97;ÿB<@ÿ>6=9M686>
    "!"
     " ÿ" "A7ÿO@Pÿ
          "            ,;Q6=ÿRPÿ,M<;AHÿ*D@A7>9<=ÿ,AA78;6KS
    "V"
     " ÿ" "ÿ"ÿ""
          "     ÿÿÿÿÿ'5<AÿT"ÿ"ÿ"ÿ"ÿ"ÿ""9@ÿA56ÿ>6?7@9A97;ÿ7EE9F68U@
    "W"
     " ÿ" "F5<8:6@
          "            ÿA7ÿA56ÿ4=<9;A9EEÿE78ÿ?86?<89;:ÿA56ÿ789:9;<=
     2"
     "ÿ"  ">6?7@9A
          "            97;ÿA8<;@F89?Aÿ<;>ÿ<;KÿF7?96@ÿ7Eÿ6X59Y9A@S
     " "ÿ""ÿ"ÿ""
          "     ÿÿÿÿÿ'5<AÿA56ÿ>6?7@9A97;ÿB<@ÿ>6=9M686>ÿ9;ÿ<FF78><;F6
     1"
     "  ÿ""B9A5ÿ&D
          "            =6ÿ123P3ÿ<;>ÿA5<Aÿ<ÿF7?Kÿ7EÿA59@ÿF68A9E9F<A6ÿB<@
     3"
     "  ÿ""@68M6>ÿ
          "            7;ÿ<==ÿ?<8A96@ÿ@57B;ÿ56869;ÿ<;>ÿE9=6>ÿB9A5ÿA56
     J"
     "  ÿ""*=68ZP
          ""ÿ"ÿ""
     L"
     "  ÿ" "    ÿÿÿÿÿ*68A9E96>ÿA7ÿYKÿ[6ÿA59@"ÿ"ÿ"ÿ""><Kÿ7E"ÿ"ÿ"ÿ"ÿ"ÿ""H
     N"
     "  ÿ" "12
           "       WP
     !"
     "  ÿ" ""
     V"
     "  ÿ"  ""ÿ"ÿ"ÿ"ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ\%.+)
                       "ÿ"ÿ"ÿ"" ÿ      I'-],00Hÿ'6X<@ÿ*I&ÿJLVV
     W"
     "ÿ""    "ÿ"ÿ"ÿ"ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)X?98
                       "ÿ"ÿ"ÿ         <A97;ÿ/<A6G"" 1^3 ^ W
    12"
     "  ÿ"   "ÿ"ÿ"ÿ"ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿI'-],
             "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ "" 0
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ$98[ÿ
                       "ÿ"ÿ"ÿ         &0ÿ&
                                       6:9)
                                          @4-&
                                           A8<'+._ÿ
                                              A97;ÿ`ÿ
                                                   .7]+/
                                                     Pÿ )-
                                                        21Hÿ
                                                          LW+.*P
    1""ÿ""ÿ"ÿ"ÿ"ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             "ÿ"ÿ"ÿ"ÿ  "ÿ"ÿ"ÿ  "" J Jÿ*
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ06B9@
                       "ÿ"ÿ"ÿ         M866
                                       9==Z
                                          6M96
                                           Hÿ'Bÿ/89
                                              6X<@"M6
                                                   "!L2N!
    11"
     "ÿ""    "ÿ"ÿ"ÿ"ÿ
                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ457;6
                       "ÿ"ÿ"ÿ   "     G""a1 JbÿNWL^121J
    13"
     "  ÿ"   ""
    1J"
     "  ÿ"    ""
    1L""
              c1d4 ÿ271295eÿfÿd931ÿ95 ÿÿgh iÿjklhh
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 28 of 109 PageID 45




                 EXHIBIT D




                                                         Exhibit D
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 29 of 109 PageID 46




                                                                              ..
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 30 of 109 PageID 47




                  EXHIBIT E




                                                           Exhibit E
001213405                                                          6789
            Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 31 of 109 PageID 48




            &'()ÿ+,-./0'12.,

            3340544435546                     38ÿ38ÿ98ÿ98ÿ9ÿ:     ;669<6;=ÿ#>
            4010513405                        6#;6ÿ?99ÿ3@@9A       646966




            B'/1C
                                                                                         P
            !@9D@66=ÿ#@                                                 QHRFÿESSTGUHV
            EFFGHII                                                         EWEXYZÿEX[\Qÿ]
            0:5:ÿ9ÿ369Jÿ6K6!L                                      7897
            @369ÿJKÿM:4N4
            ÿ

                                                                                         P
            ^_@>J@ÿ3J@9                                            QHRFÿESSTGUHV
            EFFGHII                                                         abcdef\Zÿaÿ]gQ\
            <Lÿ6`@9;ÿ@Jÿ6;@J666ÿ;69J=ÿ3Jÿ3J@9ÿLJ6#          7897
            0555ÿ<L9ÿJ66J=ÿ_@J6ÿ544
            6ÿJKÿM:340
            ÿ

                                                                                         P
            3#9=ÿh69                                                 QHRFÿESSTGUHV
            EFFGHII                                                         abcdef\Zÿaÿ]gQ\
            32i5ÿ!9;6                                                   7897
            36ÿJKÿM:45N
            ÿ



 88118899981661 71!"97#7$%4                                     012
001213405                                                          6789
            Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 32 of 109 PageID 49

            &'()*+ÿ-).ÿ/(-01)2+

                                             3


                                                          3


                                         3


                                             3

              44567

              44567
              4010813405
                                                 3


                9:;<4;ÿ>4;5ÿ6?66ÿ010@105ÿ4ÿ00A4ÿ#
                                             3



                                 3


                66B65654Cÿ54;>6ÿ4BÿB;;5Dÿ54;>6ÿBÿ6#?
                                                              3

 88118899981661 71!"97#7$%4                                     312
001213405                                                          6789
            Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 33 of 109 PageID 50

                                                                   '


                ()*ÿ,ÿ-(.
                                                                   '


                /ÿ,0*ÿ/12*
                                               '


              3**(/*34ÿ#,
              544ÿ#
              *56*.*6ÿ/0ÿ..(*01ÿ*
                                 '


                7ÿ*#(6ÿ7#ÿ7*6*ÿ26.
                                           '


                (6ÿ1(.*(.ÿ.ÿ6*ÿ/11(3ÿ*26
                                           '


                (6ÿ1(.*(.ÿ.ÿ6*ÿ#*612ÿ*26
                                             '


                1(.177ÿÿ71.ÿ#*(6*6ÿ*.1.1(
 88118899981661 71!"97#7$%4                                     &12
001213405                                                          6789
            Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 34 of 109 PageID 51
                                         '


                ()(*(ÿ(,*-ÿ./&0&1&0
                                             '


                                             '

              22,(3

              4*2(ÿ5(ÿ(*(
              0410013405
                                                 '


                (*(6ÿ,ÿ66,ÿ5#,ÿ,ÿ0410413405ÿ2ÿ.ÿ
                                                     '


                (*(ÿ444ÿ657(2ÿ5,2ÿ,6ÿ5(684,9ÿ6(ÿ:!1ÿ(;4<42ÿ==ÿ5,24,4,9
                (6ÿ6(>?ÿ,2ÿ9((6
                                             '


                                             '


                #24,ÿ(,2(ÿ6(
                                             '

              9((,<(9@ÿ#7

 88118899981661 71!"97#7$%4                                     &12
001213405                                                          6789
            Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 35 of 109 PageID 52
              0444ÿ#
              FGFÿHHHÿ6IJFKÿILKÿL6ÿIF6MHLNÿ6FOOOLNFÿ5P3OP4PO44Q0
                                          R




              NFFLSFNTÿ#J
              544ÿ#




            '()*)+(*,
            -.ÿ012324135ÿ120.67381.2ÿ9:1;8;ÿ0.6ÿ8<1;ÿ43;9=




            >?+@AB)CD




 88118899981661 71!"97#7$%4                                     &12
001213405                                                          6789
            Case 3:19-cv-02652-B
             NOTICE                Document
                    OF REMOVAL TO FEDERAL    1-2 Filed 11/06/19
                                          COURT                           Page 36 of 109 PageID 53
              NOTICE OF REMOVAL TO FEDERAL COURT

              NOTICE OF REMAND FROM FEDEDAL COURT

              NOTICE OF FILING AND INTENT TO USE BILLING RECORDS

              NOTICE OF FILING AND INTENT TO USE MEDICAL RECORDS

              PLAINTIFF S FIRST AMENDED PETITION

              CCL#5 MED/NONJURY

              CCL#5 MED/NONJURY

              CCL#5 MED/NONJURY

              ISSUE CITATION

              ORDER - MEDIATION
              RETURN OF SERVICE; JORDAN CHAPMAN

              PLAINTIFF'S MOION FOR ENTRY DOCKET ORDER

              ORIGINAL ANSWER
              NOTICE OF HEARING




 88118899981661 71!"97#7$%4                                     212
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 37 of 109 PageID 54




                 EXHIBIT 1




                                                           Exhibit 1
    Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                              Page 38 of 109 PageID 55
•   ®   CT Corporation                                                           Service of Process
                                                                                 Transmittal
                                                                                 01/17/2019
                                                                                 CT Log Number 534750041
        TO:     Marshall Wells
                QuikTrip Corporation
                4705 S 129th East Ave
                Tulsa, OK 74134-7008


        RE:      Process Served in Texas

        FOR:     QuikTrip Corporation (Domestic State: OK)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  MARIAS. WINFIELD, Pltf. vs. QUIKTRIP CORPORATION, Dft.
        DOCUMENT(&) SERVED:               Citation, Return(s), Petition, Request(s)
        COURT/AGENCY:                     County Civil Court at Law No. 5 Dallas County, TX
                                          Case # CC 1900294E
        NATURE OF ACTION:                 Personal Injury- Failure to Maintain Premises in a Safe Condition- 10/08/2017
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:         By Process Server on 01/17/2019 at 11:59
        .JURISDICTION SERVED :            Texas
        APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                          served (Document(s) may contain additional answer dates)
        ATTORNEY(&) I SENDER(S):          Anjel K. Avant
                                          Avant Law Firm
                                          1595 N. Central Expressway
                                          Richardson, TX 75080
                                          972-705-9600
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 01/17/2019, Expected Purge Date:
                                          01/22/2019

                                          Image SOP

                                          Email Notification, Marshall Wells mwells@quiktrip.com

                                          Email Notification, Krissy Snow ksnow@quiktrip.com

                                          Email Notification, Ronald Collins rcollins@quiktrip.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        TELEPHONE:                        214-932-3601




                                                                                 Page 1 of 1 I PK
                                                                                 lnfonnation displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This infonnation does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
                              Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19
                                                                                                                               c!tft-t:,~
                                                                                                          Page 39 of 109 PageID 56
                                                                                                                                } -" I'#-   fr9J         rl-:J o - trVJJ?
                                                                                                                                            ATTORNEY
                                THE STATE OF TEXAS                                                                                          CITATION
                                    CITATION                                                                                    PLAINTIFF'S ORGINAL PETITION
                                                                                                                                AND REQUEST FOR DISCLOSURE
                                  CAUSE NO. CC-19-00294-E
                                COUNTY COURT AT LAW NO.5                                                                                CC-19-00294-E
                                     Dallas County, Texas
                                                                                                                               IN THE COUNTY COURT OF DALLAS
TO:                                                                                                                                  County Court at Law No.5
        QUIKTRIP CORPORATION                                                                                                         Dallas County, Texas
        BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
        1999 BRYAN STREET SUITE 900
                                                                                                                                  MARIA WINFIELD, Plailltiff(s)
        DALLAS TX 75201

      "You have been sued. You may employ an attorney. If you or your 'Attorney do not file a WRITTEN ANSWER with
                                                                                                                                                   vs.
      the clerk who issued this citation by I 0:00A.M. on the Monday nex't following the expiration of twenty days after you
                                                                                                                                   QUIKTRIP CORPORATION,
      were served this citation and PLAINTIFF'S ORGINAL PETITION AND REQUEST FOR DISCLOSURE, a default
                                                                                                                                         Defendant(s)
      judgment may be taken against you." Your answer should be addressed to the clerk of County Court at Law No.5 of
      Dallas County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.
                                                                                                                               SERVE:
                                                                                                                                   QUI KTRIP CORPORATION
                                                                                                                                 BY SERVING ITS REGISTERED
                                                MARIA WINFIELD                                                                 AGENT CT CORPORATION SYSTEM
                                                   Plaintif/(s)                                                                  1999 BRYAN STREET SUITE 900
                                                                                                                                       DALLAS TX 75201
                                                        vs.
                                                                                                                                         ISSUED THIS
                                          QUlKTRIP CORPORATION                                                                    17TH DAY OF JANUARY, 2019
                                                Defeudant(s)
                                                                                                                                JOHN F. WARREN, COUNTY CLERK
      filed in said Court on the 14th day of January, 2019, a copy of which accompanies this citation.                         BY: NURIBIANCA FERNANDEZ, DEPUTY

      WITNESS: JOHN F. WARREN, c'terk ofthe County Courts of Dallas County, Texas. GIVEN UNDER MY                                       Attorney for Plaintiff
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 17th day of January, 2019 A.D.                                          ANJEL K AVANT
                                                                                                                                  1595 N CENTRAL EXPRESSWAY
      JOHN F. WARREN, Dallas County Clerk                                                                                             RICHARDSON TX 75080
                                                                                                                                           972-705-9600


            N~.::>.
       By                         --·          Deputy
               Nuribianca Fernandez
                                   Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 40 of 109 PageID 57                           ,..


                                                                           l
                                                                           OFFICER'S RETURN

CC-19-00294-E County Court at Law No. 5

MARIA WINFIELD vs. QUIKTRIP CORPORATION

ADDRESS FOR SERVICE:
BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

Fees:
Came to hand on the _ _day of                    , 20         , at _ _o'clock _ _ .m., and executed in        County, Texas by delivering to QUIKTRIP
CORPORATION in person, a true copy of this Citation together with the accompanying copy of the PLAINTIFF'~ ORGINAL PETITION AND REQUEST FOR
DISCLOSURE with the date and service at the following times and places to-wit:

Name                                                     Dateffime                          Place, Course and Dist nee from Courthouse




And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...:....__ _+ - - - - - - - - - - - - - - - -

The diligence used in finding said defendant(s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:


                                               Serving Petition and Copy         $ _ _ __
                                                                                            ---------+-------' Officer
                                               Total     $                                                                  , County, Texas
                                                          ----

                                                                                                                                    Affiant
,.   ·•                                                                                                        1114/~Ul!::l   o:4t
                                                                                                               JOHN F. WARR
           Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 41 of 109 PageID 58            COUNTY CLE
                                                                                                               dALLAS .COUI\


                                               CC-19-00294-E
                                     CAUSE NO. _ _ _ _ _ _ _ __

          MARIA S. WINFIELD                                §                         IN COUNTY COURT

                                                           §
          vs.                                              §·                         AT LAW NO. _ _

                                                           §
          QUIKTRIP CORPORATION                             §           DALLAS COUNTY, TEXAS

                     PLAINTIFF'S ORGINAL PETITION AND REQUEST FOR DISCLOSURE

          TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES, MARIA S. WINFIELD complaining of and about QUIKTRIP CORPORATION

          ("hereinafter Defendant") and, for cause of action, would show the Court as follows:

                                                           I.                           .
                         LEVEL 3 DOCKET CONTROL AND SCHEDULING ORDER

          1.     Plaintiff intends that discovery be conducted under Discovery Level 3 of the Texas Rules

          of Civil Procedure and will be filing an Agreed Scheduling Order with this Court.

                                                      ll.
                                             PARTIES AND SERVICE

          2.·    MARIAS. WINFIELD is an individual who.resides in Forney, Texas. The last three

          digits of her driver's license number are 196. The last three digits of her social security number

          are 686.

          3.     QUIKTRIP CORPORATION is a foreign corporation doing business in Texas and may

          be served through its registered agent for service: CT Corporation System, 1999 Bryan Street,

          Suite 900, Dallas, Texas 75201.

                                                         III.

                                          JURISDICTION AND VENUE ·


          PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 1
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 42 of 109 PageID 59



4.      Venue is appropriate in Dallas County, Texas because the incident giving rise to this

lawsuit occurred in Dallas County, Texas. Plaintiff seeks damages within the jurisdictional limits

of this Court.

                                           IV.
                                  FACTUAL BACKGROUND

5.      On October 8, 2017, MariaS. Winfield was an invitee at a Quicktrip in the City of

Garland, Dallas County, Texas. The store was at all times material under the exclusive

ownership,   manag~ment,   control and possession of Defendant Quicktrip Corporation.

6.      Ms. Winfield had come on Defendant's premises with Defendant's implied knowledge

and permission, and she entered the hospital for the parties' .mutual benefit.

7.      On that date, while exiting the store, Ms. Winfield suffered severe injury to her right

ankle when she slipped and fell in water, which was coming from a hose used by Defendant's

employee to rinse offthe only public entrance/exit to the;: store. No signs, cones, or other

·warnings were in place, and no alternative means to exit the store was made .available.

8.     Ms. Winfield's bodily injuries occurred as a direct result of a fall that was proximately .

caused by the dangerous condition described above, which the Defendant knew or, in the

exercise of ordinary care, should have known existed.

                                                 v.
                        PREMISES LIABILITY CAUSE OF ACTION

A. ·   PREMISES LIABILITY:

9.     Here, Ms. Winfield was an invitee to the QT store, of which Defendant exercised control.

The Defendant had actual or constructive knowledge of the wet entrance/exit to the store because

it was Defendant's employee who hosed it down. The wet entrance/exit was a dangerous condition


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 2
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 43 of 109 PageID 60


 and the proximate cause of Ms. Winfield's injury, for which she brings suit.

B.     . NEGLIGENT ACTIVITY:

 10.    In hosing down the store's only public entrance/exit, the Defendant had a duty to act as a

person of ordinary prudence would have acted in the same or simiJar circumstances. Defendant's

breach of that duty amounted to negligence, which was the proximate cause of injury to Ms.

Winfield, for which she brings suit.

                                                . VII.
                                              DAMAGES

 11.    As a result ofthe above, Plaintiff has suffered and seeks the following damages:

               Medical Expenses: Plaintiff has incurred serious bodily injuries for which she has
               sought and received past reasonable and necessary medical care and treatment.
               These past medical expenses were incurred for necessary care and treatment for the
               injuri~s complained of herein. The charges were bot~ reasonable and the usual and
               customary charges for the same or similar services at the time and place rendered.
               Plaintiff also reasonably expects to incur future medical expenses in an amount
               within the jurisdictional limits of this Court;

               Physical Pain And Mental Anguish: Plaintiff has endured severe physical pain and
               mental anguish in the past and she reasonably expects that she will continue to
               endure physical pain and mental anguish into thefuture as a result ofthe injuries
               made the basis of this suit;

               Physical Impairment: Plaintiff has suffered past physical impainnent that she
               reasonably expects to continue to suffer physical impairment in the future from the
               injuries made the basis of this suit in the future;

               Lost Earning Capacity: Plaintiff has suffered lost earning capacity in the past as a
               result in the injuries sustained, and reasonable expects that such lost earning
               capacity will continue ·into the future, for which she brings suit.

12.    By reason of the above and foregoing, Plaintiff has been damaged in a sum within the

jurisdic~ionallimits   of this Court, for which she hereby sues.

                                                 VIII.


PLAINTIFPS ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 3
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 44 of 109 PageID 61



                                REQUEST FOR DISCLOSURE

13.    Plaintiff serves with this Original Petition this Plaintiff's Request for Disclosure,

pursuant to the Texas Rules of Civil Procedure 194. Plaintiff requests that Defendants provide

full and complete responses to all sub-parts delineated in TRCP 194.2 to the undersigned counsel

on or before fifty (50) days from service of this Original Petition and Request for Disclosure.

                                                IX.
                                     PRAYER FOR RELIEF

14.    WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be served

with this Original Petition and Request for Disclosure, and that after fmal trial or hearing of this

cause, Plaintiff recover from Defendant:

1.     Judgment for all economic and non-economic damages, liquidated and un-
       liquidated, in an amount within the jurisdictional limits of this Court;

2.     Prejudgment and Post-judgment interest at the maximum rate allowed by law;

3.     Costs of suit; and

4.     Such other and further relief, in law or equity, to which Plaintiff may show herself
       entitled in law or equity.

                                              Respectfully submitted,

                                              AVANT LAW FIRM


                                             "Anj K. Avant
                                              State Bar No. 01448470
                                              1595 N. Cen~ral Expressway
                                              Richardson, Texas 75080
                                              972-705-9600 phone
                                              972-705-9601 fax
                                              anj el@avantlawfirm.com
                                              ATTORNEY FOR PLAINTIFF

PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 4 .
                                                                                                               l/14/:.!Ul!:l :,:4/

,.   .   . Case
           ...  3:19-cv-02652-B Document 1-2 Filed 11/06/19                Page 45 of 109 PageID 62            JOHN F. WAR I'
                                                                                                                 COUNTY CLE
                                                                                                                DALLAS COUI'


                                            CC-19-00294-E
                                    CAUSE N O . - - - - - - - - - -

         MARIA S. WINFIELD                                 §                         IN COUNTY COURT

                                                           §
         vs.                                               §                          ATLAWNO.        5'
                                                          §
         QUIKTRIP CORPORATION                             §            DALLASCOUNTY,TEXAS

                    PLAINTIFF'S ORGINAL PETITION AND REQUEST FOR DISCLOSURE

         TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, MARIA S. WINFIELD complaining of and about QUIKTRIP CORPORA TJON

         ("hereinafter Defendant") and, for cause of action, would show the Court as follows:

                                                          I.
                        LEVEL 3 DOCKET CONTROL AND SCHEDULING ORDER

         L.     Plaintiff intends that discovery be conducted under Discovery Level 3 of the Texas Rules

         of Civil Procedure and will be filing an Agreed Scheduling Order with this Court.

                                                          II.
                                            PARTIES AND SERVICE

         2.     MARIAS. WINFIELD is an individual who resides in Forney, Texas. The last three

         digits of her driver's license number are I 96. The last three digits of her social security number

         are 686.

         3.     QUIKTRIP CORPORATION is a foreign corporation doing business in Texas and may

         be served through its registered agent for service: CT Corporation System, 1999 Bryan Street,

         Suite 900, Dallas, Texas 75201.

                                                         III..

                                         JURISDICTION AND VENUE


         PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- l
,.    Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 46 of 109 PageID 63



     4.     Venue is appropriate in Dallas County, Texas because the incident giving rise to this

     lawsuit occurred in Dallas County, Texas. Plaintiff seeks damages within the jurisdictional limits

     ofthis Court.

                                                IV.
                                       FACTUAL BACKGROUND

     5.     On October 8, 2017, MariaS. Winfield was an invitee at a Quicktrip in the City of

     Garland, Dallas County, Texas. The store was at all times material under the exclusive

     ownership, management, control and possession of Defendant Quicktrip Corporation.

     6.     Ms. Winfield had come on Defendant's premises with Defendant's implied knowledge

     and permission, and she entered the hospital for the parties' mutual benefit.

     7.     On that date, while exiting the store, Ms. Winfield suffered severe injury to her right

     ankle when she slipped and fell in water, which was coming from a hose used by Defendant's

     employee to rinse off the only public entrance/exit to the store. No signs, cones, or other

     warnings were in place, and no alternative means to exit the store was made available.

     8.     Ms. Winfield's bodily injuries occurred as a direct result of a fall that was proximately

     caused by the dangerous condition described above, which the Defendant knew or, in the

     exercise of ordinary care, should have known existed.

                                                     v.
                             PREMISES LIABILITY CAUSE OF ACTION

     A.     PREMISES LIABILITY:

     9.     Here, Ms. Winfield was an invitee to the QT store, of which Defendant exercised control.

     The Defendant had actual or constructive knowledge of the wet entrance/exit to the store because

     it was Defendant's employee who hosed it down. The wet entrance/exit was a dangerous condition


     PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 2
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 47 of 109 PageID 64
"

    and the proximate cause of Ms. Winfield's injury, for which she brings suit.

    B.      NEGLIGENT ACTIVITY:

    LO.     In hosing down the store's only public entrance/exit, the Defendant had a duty to act as a

    person of ordinary prudence would have acted in the same or similar circumstances. Defendant's

    breach of that duty amounted to negligence, which was the proximate cause of injury to Ms.

    Winfield, for which she brings suit.

                                                  VII.
                                                DAMAGES

    ll.     As a result of the above, Plaintiff has suffered and seeks the following damages:

                   Medical Expenses: Plaintiff has incurred serious bodily injuries for which she has
                   sought and received past reasonable and necessary medical care and treatment.
                   These past medical expenses were incurred for necessary care and treatment for the
                   injuries complained of herein. The charges were both reasonable and the usual and
                   customary charges for the same or similar services at the time and place rendered.
                   Plaintiff also reasonably expects to incur future medical expenses in an amount
                   within the jurisdictional limits of this Court;

                   Physical Pain And Mental Anguish: Plaintiff has endured severe physical pain and
                   mental anguish in the past and she reasonably expects that she will continue to
                   endure physical pain and mental anguish into the future as a result of the injuries
                   made the basis ofthis suit;

                   Physical Impairment: Plaintiff has suffered past physical impairment that she
                   reasonably expects to continue to suffer physical impairment in the future from the
                   injuries made the basis 'of this suit in the future;

                   Lost Earning Capacity: Plaintiff has suffered lost earning capacity in the past as a
                   result in the injuries sustained, and reasonable expects that such lost earning
                   capacity will continue into the future, for which she brings suit.

    12.     By reason of the above and foregoing, Plaintiff has been damaged in a sum within the

    jurisdictional limits of this Court, for which she hereby sues.

                                                    VIII.


    PLAINTIFF,S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE- 3
.   .
         Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19
             ~
                                                                           Page 48 of 109 PageID 65



                                         REQUEST FOR DISCLOSURE

        13.      Plaintiff serves with this Original Petition this Plaintiff's Requestfor Disclosure,

        pursuant to the Texas Rules of Civil Procedure 194. Plaintiff requests that Defendants provide

        full and complete responses to all sub-parts delineated in TRCP 194.2 to the undersigned counsel

        on or before fifty (50) days from service of this Original Petition and Request for Disclosure.

                                                         IX.

                                             PRAYER FOR RELIEF

        14.      WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be served

        with this Original Petition and Request for Disclosure, and that after final trial or hearing of this

        cause, Plaintiff recover from Defendant:

        I.       Judgment for all economic and non-economic damages, liquidated and un-
                 liquidated, in an amount within the jurisdictional limits of this Court;

        2.       Prejudgment and Post-judgment interest at the maximum rate allowed by law;

        3.       Costs ofsuit; and

        4.       Such other and further relief, in law or equity, to which Plaintiff may show herself
                 entitled in law or equity.

                                                       Respectfully submitted,

                                                       AVANTLAWFIRM



                                                       Anj K. Avant
                                                       State Bar No. 01448470
                                                       1595 N. Central Expressway
                                                       Richardson, Texas 75080
                                                       972-705-9600 phone
                                                       972-705-960 I fax
                                                       anjel@avantlawfirm.com
                                                       ATTORNEY FOR PLAINTIFF

        PLAINTIFF'S ORJGrNAL PETITION AND REQUEST FOR DISCLOSURE- 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 49 of 109 PageID 66




                 EXHIBIT 2




                                                           Exhibit 2
                                                                                                                   FILED
                                                                                                        2/5/2019 2:19 PM
                                                                                                      JOHN F. WARREN
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 50 of 109 PageID 67              COUNTY CLERK
                                                                                                       DALLAS COUNTY



                                    CAUSE NO. CC-19-00294-E

 MARIA S. WINFIELD,                     §         IN THE COUNTY COURT
       Plaintiff,                       §
                                        §
 v.                                     §         AT LAW NO. 5
                                        §
 QUIKTRIP CORPORATION,                  §
       Defendant.                       §         DALLAS COUNTY, TEXAS
______________________________________________________________________________
           DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

       Defendant, QuikTrip Corporation, files its Original Answer to Plaintiff’s Original Petition

and, in support thereof, would respectfully show as follows:

                                              I.
                                        GENERAL DENIAL

       Defendant denies each and every material allegation contained in Plaintiff’s Original

Petition, demands strict proof thereof, and to the extent that such matters are questions of fact,

says Plaintiff should prove such facts by a preponderance of the evidence to a jury if she can so

do.

                                         II.
                  DEFENSES AND LIMITATIONS ON DAMAGES AND LIABILITY

       Defendant specifically denies Plaintiff’s claims that it was negligent.

                                                III.

       Defendant claims that Plaintiff failed to use that degree of care and caution as would have

been used by a reasonable person under the same or similar circumstances, thereby producing

or proximately causing or contributing to Plaintiff’s damages, if any. Such acts or omissions of

Plaintiff were the sole proximate cause of Plaintiff’s damages, if any.




DEFENDANT QUIKTRIP CORPORATION’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION       Page 1 of 4
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 51 of 109 PageID 68



                                                IV.

       Defendant states that, in the unlikely event an adverse judgment would be rendered

against it in this matter, Defendant would respectfully pray for contribution, indemnity and/or

all available credits as provided for in the Texas Civil Practice and Remedies Code and under Texas

law.

                                                 V.

       Defendant states that Plaintiff’s damages complained of, if any, may have been the result

of prior or pre-existing injuries, accidents, or conditions, and said prior or pre-existing injuries,

accidents, or conditions were the sole and/or a contributing cause of the Plaintiff’s damages

alleged against Defendant.

                                                VI.

       Defendant would show that the accident complained of was an unavoidable accident, as

that term is known in law.

                                                VII.

       Defendant asserts that it had neither actual nor constructive knowledge of the allegedly-

hazardous condition about which Plaintiff complains, and that in any event, the alleged hazard

was not “unreasonably dangerous.”

                                                VIII.

       Pleading further and in the alternative, Defendant claims that the premises condition

asserted by Plaintiff in her Original Petition was known to Plaintiff, was open and obvious, and/or

was not concealed from Plaintiff and, therefore, Defendant denies that it owed any duty to warn

Plaintiff of the alleged premises condition or protect her from same.



DEFENDANT QUIKTRIP CORPORATION’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION          Page 2 of 4
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 52 of 109 PageID 69



                                                 IX.

         Defendant contends that any claims for medical or health care expenses incurred is

limited to the amount actually paid or incurred by or on behalf of Plaintiff, pursuant to Texas Civil

Practice and Remedies Code § 41.0105.

                                                 X.

         Defendant claims that Plaintiff may be malingering and exaggerating the nature and

severity of her alleged injuries in order to continue treatment, and accordingly, Defendant

contends that Plaintiff’s treatment may not be medically necessary or reasonable.

                                                 XI.

         Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice & Remedies

Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss of earning

capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss must be

presented by Plaintiff in the form of a net loss after reduction for income tax payments, or unpaid

tax liability to any federal income tax law.

                                                XII.

         Defendant further contends that Plaintiff may have breached her duty to mitigate

damages by failing to exercise reasonable care and diligence to avoid loss and minimize the

consequences of her alleged damages.

                                                XIII.

                                 REQUEST FOR COURT REPORTER

         Defendant respectfully demands a court reporter be present at all proceedings before the

Court.



DEFENDANT QUIKTRIP CORPORATION’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION          Page 3 of 4
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                   Page 53 of 109 PageID 70



                                               XIV.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff take

nothing by this cause of action, that Defendant be permitted to recover the costs expended on

its behalf, and for such other and further relief to which Defendant may show itself justly entitled,

in law or in equity.

                                              Respectfully submitted,


                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Nicolas M. Lund
                                              State Bar No. 24084391
                                              nlund@peavlerbriscoe.com
                                              PEAVLER|BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (telephone)
                                              (214) 999-0551 (facsimile)

                                              ATTORNEYS FOR DEFENDANT




                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to, and in accordance with, the Texas Rules of Civil
Procedure on February 5, 2019.

                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe




DEFENDANT QUIKTRIP CORPORATION’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION          Page 4 of 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 54 of 109 PageID 71




                 EXHIBIT 3




                                                           Exhibit 3
                                                                                                                FILED
                                                                                                    3/12/2019 5:11 PM
                                                                                                    JOHN F. WARREN
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                Page 55 of 109 PageID 72             COUNTY CLERK
                                                                                                     DALLAS COUNTY



                                    CAUSE NO. CC-19-00294-E

MARIA S. WINFIELD,                               §           IN THE COUNTY COURT
      Plaintiff,                                 §
                                                 §
v.                                               §           AT LAW NO. 5
                                                 §
QUIKTRIP CORPORATION,                            §
      Defendant.                                 §           DALLAS COUNTY, TEXAS

                     DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

       On March 12, 2019, Defendant filed the attached Notice of Removal in the Office of the

Clerk of the United States District Court for the Northern District of Texas, Dallas Division.

Pursuant to 28 U.S.C. §1446(d), this Court shall not take any further action in this matter until

such time, if any, as this case is remanded to this Court.


                                              Respectfully submitted,

                                              /s/ B. Kyle Briscoe
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Nicolas M. Lund
                                              State Bar No. 24084391
                                              nlund@peavlerbriscoe.com
                                              PEAVLER | BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (telephone)
                                              (214) 999-0551 (facsimile)

                                              ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL                                             Page 1
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                Page 56 of 109 PageID 73



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record in this cause in accordance with the Texas Rules of Civil
Procedure on March 12, 2019.

                                           /s/ B. Kyle Briscoe
                                           B. Kyle Briscoe




DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL                                        Page 2
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 57 of 109 PageID 74




                 EXHIBIT A




                                                           Exhibit A
 Case 3:19-cv-02652-B
    Case               Document
         3:19-cv-00612-M        1-2 1Filed
                          Document         11/06/19
                                       Filed 03/12/19 Page
                                                       Page581ofof109 PageID
                                                                   5 PageID 1 75


                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

MARIA S. WINFIELD,                                §
      Plaintiff                                   §
                                                  §
v.                                                §        CIVIL ACTION NO. 3:19-cv-00612
                                                  §
QUIKTRIP CORPORATION,                             §
      Defendant.                                  §

                                DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant QuikTrip

Corporation (“QuikTrip”) in the cause styled “Maria S. Winfield v. QuikTrip Corporation,” originally

pending as Cause No. CC-19-00294-E in the County Court at Law No. 5 of Dallas County, Texas, files

this Notice of Removal of the cause to the United States District Court for the Northern District of

Texas, Dallas Division.

                                                 I.
                                        BASIS FOR REMOVAL

        The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of citizenship

between the parties. QuikTrip is not a citizen of the State of Texas, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332.




                                                  -1 -
 Case 3:19-cv-02652-B
    Case               Document
         3:19-cv-00612-M        1-2 1Filed
                          Document         11/06/19
                                       Filed 03/12/19 Page
                                                       Page592ofof109 PageID
                                                                   5 PageID 2 76


                                                       II.
                                            DIVERSITY JURISDICTION

       Plaintiff, at the time of the initial filing of this action and at the current time of the removal

of this action, was and is a citizen, resident, and domicile of the State of Texas.

       QuikTrip Corporation, at the time of the initial filing of this action and at the time of the

removal of this action, was and is a corporation formed under the laws of Oklahoma with its

principal place of business in Tulsa, Oklahoma. QuikTrip Corporation has never been a resident of,

incorporated in, or had its principal place of business in the State of Texas.

                                                     III.
                                            FACTUAL BACKGROUND

       Plaintiff claims that, on or about October 8, 2017, she sustained personal injuries as a result

of a slip-and-fall at a QuikTrip convenience store in Garland, Texas. 1 Plaintiff filed suit on January

14, 2019, in the in the County Court at Law No. 5 of Dallas County, Texas, alleging negligence

causes of action against QuikTrip. Plaintiff seeks damages for past and future medical expenses,

past and future physical pain and mental anguish, past and future physical impairment, and past

and future lost earning capacity. 2

                                                  IV.
                                       THE AMOUNT IN CONTROVERSY

       Plaintiff has failed to state an amount in controversy, and Plaintiff has failed to stipulate

that she is not seeking damages in excess of $75,000—therefore, the amount in controversy is

properly presumed to exceed $75,000, exclusive of interest and costs.




       1
           See Plaintiff’s Original Petition attached hereto as Exhibit 3
       2
           Id.


                                                          -2 -
  Case 3:19-cv-02652-B
     Case               Document
          3:19-cv-00612-M        1-2 1Filed
                           Document         11/06/19
                                        Filed 03/12/19 Page
                                                        Page603ofof109 PageID
                                                                    5 PageID 3 77


         Plaintiff’s Original Petition does not state an amount, or even a range, of the monetary

damages being sought from Defendant. 3 Consequently, on February 19, 2019, QuikTrip sent

correspondence to Plaintiff requesting that she stipulate that her damages do not exceed

$75,000.00, exclusive of interest and costs. 4 Per Defendant’s stipulation letter, Plaintiff was given

until March 1, 2019, to respond to the letter or she would be presumed opposed to the

stipulation. 5     Plaintiff did not stipulate to her damages being less than $75,000, exclusive of

interest and costs, and her failure to stipulate raises the presumption that the amount in

controversy in this lawsuit exceeds $75,000.00 exclusive of interest and costs, thereby invoking

federal court jurisdiction. 6

                                                     V.
                                               REMOVAL IS TIMELY

         This removal is timely because it is filed “within thirty days after receipt, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first

be ascertained the case is one which is or has just become removable.” 28 U.S.C. § 1446(b).

QuikTrip first became aware this case was removable on or about March 1, 2019, when Plaintiff

failed to stipulate that she was seeking $75,000 or less in damages from Defendant, exclusive of

interest and costs. Accordingly, this removal is timely because it is made within thirty days after



         3
            Id.
         4
            See Defendant’s Proposed Stipulation Letter, attached hereto as Exhibit 1.
          5
            See Defendant’s Proposed Stipulation Letter, attached hereto as Exhibit 1.
          6
            See, e.g., Miranti v. Lee, 3 F.3d 925 (5th Cir. 1993); Cross v. Bell Helmets, USA, 927 F. Supp 209 (E.D. Tex.
1996) (“The rule is extremely simple: If the plaintiff desires to stipulate damages less than [the jurisdictional amount],
do so in the state court, and case will not be removable”); Meier v. Coresource , Inc., 173 F.3d 429 (disposition table),
1999 WL 133255 at *1 (6th Cir. 1999) (“When [plaintiff] refused to stipulate that the maximum amount sought was
$47,500, the district court was justified in concluding that the amount in controversy… was in excess of [federal
jurisdictional limit]”); Dowdy v. Allstate Prop. & Cas. Ins. Co., 2002 WL 31421929 (N.D. Tex. Oct. 21, 2002); Heitman v.
State Farm Mut. Auto. Ins. Co., 2002 WL 546756, *3 (N.D. Tex. Apr. 9, 2002) (“[plaintiff’s] counsel would not enter into
the stipulation. The refusal to stipulate that the amount in controversy does not exceed $75,000 indicates that the


                                                           -3 -
 Case 3:19-cv-02652-B
    Case               Document
         3:19-cv-00612-M        1-2 1Filed
                          Document         11/06/19
                                       Filed 03/12/19 Page
                                                       Page614ofof109 PageID
                                                                   5 PageID 4 78


the receipt by QuikTrip of the document which first demonstrated the case was removable.

Moreover, more than one year has not passed since the commencement of the action in state

court on January 20, 2010. 28 U.S.C. § 1446(b).

                                                        VI.
                                                      VENUE

         Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and division

embrace the county in which the removed action has been pending.

                                                 VII.
                                       PROCEDURAL REQUIREMENTS

         QuikTrip filed with the Clerk of the County Court at Law No. 5 of Dallas County, Texas, a

Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this Notice of

Removal.

         Pursuant to Local Rule 81.1, the following documents are attached:

         1)       February 19, 2019, correspondence from Nicolas M. Lund to Ms. Angel K. Avant;

         2)       State court docket sheet (as of March 12, 2019);

         3)       Plaintiff's Original Petition and Request for Disclosure and Citation (filed January 14,
                  2019); and

         4)       Defendant’s Original Answer (filed February 5, 2019).

         Also, in compliance with Local Rule 81.1, Defendant has filed the following documents with

this Notice:

                  •        Civil Cover Sheet
                  •        Supplemental Civil Cover Sheet
                  •        Certificate of Interested Persons



actual amount in controversy does exceed that sum”); Del Real v. Healthsouth Corp., 171 F.Supp.2d 1041 (D. Ariz. 2001)
(remand denied where plaintiff refused to stipulate damages below federal jurisdictional amount).


                                                         -4 -
 Case 3:19-cv-02652-B
    Case               Document
         3:19-cv-00612-M        1-2 1Filed
                          Document         11/06/19
                                       Filed 03/12/19 Page
                                                       Page625ofof109 PageID
                                                                   5 PageID 5 79


       WHEREFORE, PREMISES CONSIDERED, Defendant QuikTrip Corporation respectfully prays

that this case be removed to the United States District Court for the Northern District of Texas,

Dallas Division. Praying further, Defendant seeks such other and further relief, both at law and in

equity, to which they may show itself justly entitled.


                                             Respectfully submitted,

                                             /s/ B. Kyle Briscoe
                                             B. Kyle Briscoe
                                             State Bar No. 24069421
                                             kbriscoe@peavlerbriscoe.com
                                             Nicolas M. Lund
                                             State Bar No. 24084391
                                             nlund@peavlerbriscoe.com
                                             PEAVLER | BRISCOE
                                             2215 Westgate Plaza
                                             Grapevine, Texas 76051
                                             (214) 999-0550 (telephone)
                                             (214) 999-0551 (facsimile)

                                             ATTORNEYS FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been forwarded
to all counsel of record pursuant to, and in accordance with, the Federal Rules of Civil Procedure
on March 12, 2019.

                                             /s/ B. Kyle Briscoe
                                             B. Kyle Briscoe




                                                -5 -
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 63 of 109 PageID 80




                 EXHIBIT 4




                                                          Exhibit 4
  Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19            Page 64 of 109 PageID 81




                                CAUSE No. CC-19-00294-E


                                                                                                           .,
          MARIA WINFIELD                      §
              Plaintiff (s)                       IN THE COUNTY COURT 'AT
                                                  LAWNO.s
                     Vs.                      §

      QUIKTRIP CORPORATION                        DALLAS COUNTY, TEXAS
            Defendant (s)                     §




                                ORDER TO CLOSE FILE . ·
                              {REMOVAL TO FEDERAL COURT)

        ON THIS DAY,' this ·Court took notice that this case has been removed to a United

 States District Court for NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION

proceedings through entry of final judgment or dismissal. This Court lost jurisdiction at

. the.time of filing of the notice of removal. Accordingly,

     . IT IS, THEREFORE,. ORDERED, ADJUDGED          AND   D~CREED      by the Court that the

clerk of the Court shall close. this file and remove it from the active docket of pending

cases assigned to this Court for proc~edings through final Judgment.

       So ORDERED this 14th day ofMarch, ~019 ..




                                                  Ju~ge, MARK GREENBEk
                                                  County Court at Law No. 5

                                                               CC-19-00294-E
                                                               CORF
                                                               ORDER - REMOVAL (FEDERAL COURTI
                                                               2048818


                                                               I II \llll\llll\\llllll\llll\llllll\lllll
                                                                                                                .·I
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 65 of 109 PageID 82




                 EXHIBIT 5




                                                            Exhibit 5
                                                                                                               FILED
                                                                                                   10/4/2019 4:19 PM
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                   Page 66 of 109 PageID        83 JOHN  F. WARREN
                                                                                                     COUNTY CLERK
                                                                                                    DALLAS COUNTY




                                   CAUSE NO. CC-19-00294-E
 MARIA S. WINFIELD                                §                    IN THE COUNTY COURT
                                                  §
 vs.                                              §                               AT LAW N0.5
                                                  §
 QUICKTRIP CORPORATION                            §                 DALLAS COUNTY,TEXAS

               NOTICE OF ORDER OF REMAND FROM FEDERAL COURT

        NOW COME        MARIA S. WINFIELD Plaintiff in th above-styled and -numbered

Cause, and, pursuant to Texas Rule of Civil Procedure 237a, file thi Notice that the Honorable

Ada E. Brown United tate Di trict Judge, has remanded this ca e to the        ounty Court at Law

No. 5 of Dallas County, Texa . A copy of the Order igned October 4 2019 is attached as Exhibit

" A.'


                                             Respectfully submitted,

                                             AVANT LAW FIRM

                                              t<e!ly Macbwi#-
                                             Anjel K. Avant
                                              tate Bar No. 01448470
                                             anjel@avantlawfirm.com
                                             Kelly MacDevitt
                                              tate Bar No. 24099699
                                             kelly@avantlawfirm.com
                                             1595 North Central xpressway
                                             Richardson Texa 75080
                                             972-705-9600 phone
                                             972-705-960 I fax
                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
       This certifies that a true and correct copy of thi s Notice with attached Order was sent via
fax (214) 999-0551 to Defendant's attorney, Nick Lund, on October 4 20 19 pursuant to the Texa
Rules of Civil Procedure.


                                             Kelly    acDevitt
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 67 of 109 PageID 84




  EXHIBIT ''A''
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19               Page 68 of 109 PageID 85
     Case 3:19-cv-00612-E Document 25 Filed 10/04/19             Page 1 of 4 PageiD 376



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

MARIAS. WINFIELD                               §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §         Civil Action No. 3:19-CV-00612 -E
                                               §
QUIKTRIP CORPORATION,                          §
                                               §
               Defendant.                      §

                                           ORDER

        Before the Court is Plaintiffs Motion for Leave of Court to File Plaintiffs First

Amended Complaint (Doc. No. 22).          Plaintiff seeks to add a nondiverse defendant.

Defendant QuikTrip Corporation (QT) did not file a response. After careful consideration,

the Court will grant the motion. Because this joinder destroys diversity jurisdiction, the

Court will also remand the case to state court.

        Plaintiff Maria S. Winfield filed this lawsuit against QT in state court in March 2019.

She alleged that on October 8, 2017, she was an invitee at a QT store in Garland, Texas. She

further alleged she fell as a result of water coming from a hose a QT employee was using to

rinse off the entrance/exit to the store. She pleaded two theories of liability- premises

liability and negligent activity. QT removed the case to federal court based on diversity

jurisdiction. Winfield is a Texas resident, and QT is an Oklahoma corporation. By her

motion, Winfield seeks to amend her complaint to add Jordan Chapman, the QT employee

who was using the hose, as a defendant. Chapman is a Texas resident.




ORD R - PAG         1
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 69 of 109 PageID 86
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19             Page 2 of 4 PageiD 377



       If, after removal, a plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, we can either deny the motion to amend or grant it and

remand to state court.    28 U.S.C. § 1447(e).    When considering whether to allow an

amended complaint naming a new nondiverse defendant in a removed case, we should

scrutinize the amendment more closely than an ordinary amendment. Hensgens v. Deer &

Co., 833 F.2d 1179, 1182 (5th Cir. 1987). There are four factors to consider in determining

whether to permit joinder of a nondiverse defendant after removal: 1) the extent to which

the purpose of the amendment is to defeat diversity jurisdiction; 2) whether plaintiff has

been dilatory in seeking amendment; 3) whether plaintiff will be significantly injured if

amendment is not allowed; and 4) any other special equitable factors. /d.

       Winfield's amended complaint alleges that Chapman was negligent in using the hose

to wash down the walkway outside the entrance and exit to the store. As to the first factor,

courts have held that when a plaintiff states a viable claim against a nondiverse defendant,

it is unlikely that the primary purpose of the amendment is to destroy diversity

jurisdiction. See, e.g., McNeel v. Kemper Cas. Ins. Co., No. 3:04-CV-0734, 2004 WL 1635757,

at *2 (N.D. Tex. July 21, 2004); see also Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d

369, 375 (Tex. 1984) (corporation's employee is personally liable for tortious acts which he

directs or participates in during his employment).

      As to the second factor, Winfield was not dilatory in seeking to add Chapman.

According to Winfield, she requested the identity of the employee who hosed down the

walkway in a Request for Disclosure served on QT in January 2019 and in her First Set of




ORD R - PAG 2
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 70 of 109 PageID 87
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19             Page 3 of 4 PageiD 378



Interrogatories served on QT in February 2019.         QT first identified Chapman as the

employee in question on July 17, 2019. Winfield filed her motion for leave on August 18,

2019. QT has not disputed this timeline.

       The third factor is whether Winfield would be significantly injured by the denial of

her motion for leave to amend. Winfield asserts she would be prejudiced by having to file

her negligence claim against Chapman in state court. District courts have recognized that

duplicative lawsuits arising out of the same facts in two different courts can be a financial

burden to a plaintiff and a waste of judicial resources and could potentially lead to

inconsistent results. See, e.g., Stephens v. Stardust Ventures, LLC, No. A-08-CA-404LY, 2008

WL 11334177, at *4 (W.D. Tex. Oct. 17, 2008). This factor weighs in Winfield's favor.

       Finally, we consider any other equitable factors. We note that Winfield seeks to

amend her complaint before the deadlines for joinder and discovery.          In addition, no

depositions have been taken and the parties have not responded to any discovery

exchanged in this federal proceeding. Only one order has been issued during the time the

case has been pending in federal court-an order granting Winfield's request for the Court

to order that section 18.001(b) of the Texas Civil Practice and Remedies Code applies in

this case. We conclude the Hensgens factors weigh in favor of permitting the amendment.

       Accordingly, Plaintiffs Motion for Leave of Court to File Plaintiffs First Amended

Complaint is GRANTED. Because this joinder destroys the Court's diversity jurisdiction,

the Court REMANDS this case to the County Court at Law No.5 of Dallas County, Texas.




ORD R - PAGE3
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19     Page 71 of 109 PageID 88
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19   Page 4 of 4 PageiD 379



     SO ORDERED.

     Signed October 4, 2019.




                                        ~~
                                        Ada E. Brown
                                        UNITED STATES DISTRICT JUDGE




ORDER - PAGE 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 72 of 109 PageID 89




                 EXHIBIT 6




                                                           Exhibit 6
                                                                                                         01234
                                                                                              56787965 ÿ885ÿ
                                                                                              ÿÿ
      Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19         Page 73 of 109 PageID 90         ÿ!"#$
                                                                                               %&''&(ÿ*+,-./
                                 CAUSE NO. CC-19-00294-E
MARlA S. WINFIELD                              §                  IN THE COUNTY COURT
                                               §
                                               §
vs.                                            §                              ATLAWNO.S
                                               §
QUIKTRJP CORPORATION                           §                DALLAS COUNTY, TEXAS

             NOTICE OF FILING AND INTENT TO US.E BILLING RECORDS

         NOW COMES MARIA S. WINFIELD, Plaintiff in the above-styled and -numbered

Cause, and, pursuant to Texas Rule of Evidence 902, files this intent to use the below listed

business records and accompanying self-authenticating affidavits (attached hereto) at the trial

and/or any hearing regarding this matter:

        1.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R. C.§ 18.001 and T.R.E. 902for Baylor University Medical Center Dallas,
              notarized on Jam101y 31, 2019;
        2.    Affidavit Conceming Cost & Necessity of Services & Business Reco,·ds Pursuant
              to C.P.R.C. § 18.001 and T.R.E. 902 for Century Integrated Partners, Inc.,
              notarized on Janumy 21, 2019:
        3.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R.C. § 18.001 and TR.E. 902 for A merican Radiology Consultants,
              notarized on JanuGfy 30, 2019;
        4.    Affidavit Concerning Cost & Necessity ofServices & Business Records Pursuant
              lo C.P.R.C. § /8.001 and TR.E. 902 for North Star MCD, LLC, signed on
              February 20, 2019;
        5.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R.C. § 18.001 and T.R.E. 902 for Jolt11so11 Chiropractic, notarized on
              January 22, 2019;
        6.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C. P.R. C.§ 18.001 and TR.E. 902for Preferred Open MRI- Rowlett, notarized
              onJanuaty 31 , 2019:
        7.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R. C. § 18.001 and T.R.E. 902 for Texas Health Surgery Center Adtliso11,
              notarized on February 13, 20 19; and
        8.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R.C. § 18.001 and T.R.E. 902 for US A11estl~esia Part11ers, notarized on
              Februwy 11, 2019.
        9.    Affidavit Concerning Cost & Necessity of Services & Business Records Pursuant
              to C.P.R. C. § 18.001 and T.R.E. 902 for Greater Dallas Orthopaedics, notarized
              on March 20, 2019.


NOTICE OF FILING AND lNTENTTO USE                                               PAGE I OP2
   Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                Page 74 of 109 PageID 91




                                              Respectfully submitted,

                                              AVANT LAW FIRM



                                              Anjel K. Av
                                              State Bar Number 01448470
                                              an jel@avantlawfirm.com
                                              Katherine Blakley
                                              State Bar Number 24097391
                                              katheri ne(@.avan tlawfi rm. com
                                              1595 North Central Expressway
                                              Richardson, Texas 75080
                                              972-705-9600 phone
                                              972-705-9601 fax

                                              ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

        This certifies that a true and correct copy of this Notice with attached affidavits was sent
via e-mai l, to Defendant's attorney-of-record on October 4'\ 2019, pursuant to the Texas Rules
of Civil Procedure.



                                              Aojel K. A vaot




NOTICE OF FILING AND [NTENT TO USE                                                  PAGE2 OF2
                                                       AV&.t li LAht F 1Pn
     Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                      Page 75 of 109 PageID 92




            A;FFIDAVIT CONCERNJ:'fG COST & NECESSITY OJ? SE}{VlCES &
                                        BUSINESS RECORDS
STATE OF TEXAS                                   §
                                                 §
COUNTY OF         Ih\\~ 5                        §


       Before me, the w1dersigned authority, personally appeared
who, being by me duly swom, deposed as follows
                                                                               5Yltib l{-5\'J.addQX
         My name b      SY:\e I bti;;)YJaddt¥- .    I am of sound mind and capable of making
this affidavit, and personally acq ·nted with e {nets herein stated.

        I am a custodiAn of records for Baylor University McdiCJl l C'el)te .. Dallas Attached to this
affidavit are reco1ds tbnt provide an itemized statement of th~ servtce and the charge for the service
that Bnylor University Medical Center Dallas provjded to Maria \Vi.otJcld on the date~ reflected
in the attnched itemized statement. Ttte attached records are a part of this affidavit.

        The attached records are kept by BAylor Unh'er~ity Mtdi<'al Ccntm· Dnlln'i tn tht~ rerulnr
course ofbusi.t\eSS, and it wns t.he regular course ofbusines~ of flay lor Uni\ er~ity M..:dtcnl C'e11tt<t
Dallas for an employee c.u representative of Baylor Un ivctsity Mtdjcnl <.enter DAllllli, \\ tth
h towledge of the servLcc provided. to make the record or to tmnsmit infornutt ion to be included in
the record. ~l he record~ we1•e made !11 the regular cow se of business at or near the ttme l•r
reasonably soon after the time the service was provided. lhc records are the original or a duplicate
of the original.

       The services provjded were necessary and the amount charged fo1 the services                               Wlts
reasonable at the urne and place that the services were provided.

        The total am.ount paic..l for the medical services was '$        .ffand the amount  _
CWTemly unpaid bul which Baylot·lfnivc~~ Mrd.lca l Center nona~, has a rielu to h<> paid aflt•r
an.y adjustmc:mts or credits i~ $ \ ,1qQ, 'jJ,)




SWOR.\1 TO ANO SUBSCR.!BED before me on the               3/ t.r day ofrp~ oI?_                    .;}            .

    La-.-.- Cd
).I(rl'ary Public, State ofTex:as

"lotary's printed name:    5tt 51'/,)   CoX               My commission expires·                I dl. 3 o 19

                                                                    ,,,,,~~W''~             SUSAN COX
                                                                   {i:1fi'~~ Notary Public, Sttte of TtiCea
                                                                   %'~· ··¥/}          Comm. Explrte 12·30.2019
                                                                     ,,,,,p,r,,,,,..    Notary 10 130482324
      Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                    Page 76 of 109 PageID 93




                                     AWdavit of Record., Custodion of

                                     .Qmtury Intcgratrd Partners, lnc..
                                              Groups Name
     STATE OF OKLAHOMA

     COUNTY OF OKI.AHOMA


     Before me, the undersigned authority pcrsona!Jy appeared Martha Mbugua, who, being by m~
     duly sworn, deposed as follows:

     My name is Martha Mbugua. I am of sound mind and capabl~ of making thi~ affidavit, and
     personally acquainted with the farts herein stated.

             1 am a t'llstodinn of records for Century Integrated Partners, lnc. Attach<>d to this
     affidavit are record s that provit.lc an itemi7.ed stat<>ment of thf? service and the charge for the
     scrvicc(s) that Century Integrated P.ut:ncrs, Jnc provided to WlNFffiLD, MARlA on
     10/08/2017. 1bc Attached records are a part of this affldavit.

             The nttached records arc kept by Century Integrated Partners, Inc in the regu lar course
     of business, ant.l it was U1e regular roursc o£ business of Century TntcgratPd PartncrtJ, Inc for an
     employee or rcp.resenlalive of Century Integrated Partners, Inc, with knowledge of the service
     provided, to make the record or to traru~mit information to oo includ\!d in the record. The
     recorcis were made m the regular cou rsu of business at or ncar  a,c Ume or reasonably soon after
     lh~' time tho service was provided. The records are the original or duplir;.~te of the original.

           The services provid<"d wen" necessary and the amount charg()d for lhe service was
     reasonable at the time ami place lhot the services wer e provided.

           The total amount paid for the service was SO.OO and the amount currently unpaJd but
     which Century Integrated Partners, Inc has a right to be paid after any atljustments or C't'edlts is
     $203.7J .




--
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                       Page 77 of 109 PageID 94




                         AFFIDAVIT FOR AMERICAN RADIOLOGY CONSULTANT$
Rf:     MARIA S WINFIELD

BEFORE ME, the undtrslgned authority, personally appeared CHERYL GRANGER

Who, being by me duly sworn, deposed as follows:

My nome Is CHERYL GRANGER: I om of sound mind, capable of making th1s Affidavit and personally

Acquainted with the facts herein stated: 1 am the custodian or the billing records for

  AMERICAN RADIOLOGY CONSULTANTS who provided the service.

These said pages of bills are kept by AMERICAN RADIOLOGY 'ONSULTANIS In the regular course of
business, and It was in the regular course of business for our legal representative with knowledge of the
act, event, condition, opinion or diagnosis recorded to make the billing rec.ord or to transmit lnformat1on
thereof to be Included In such bill: and the bill was made at or near the time or reasonably soon
thereafter. The bill attached Is the original or exact duplicates of the original.

                                             0 00
The total amount paid for the service was$    ·     (amount paid) and the amount currently unpaid but
which    AMERICAN RADIOLOGY CONSULTANTS has the right to be paid after any adjustments or credits
Is $ 31.00 (Remaining Balance).




                                                                          30
                         SWORN TO AND SUBSCRIBED BEFORE ME THIS                 DAY OF    J ANlJARY     2019
    Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19 Page 78 of 109 PageID 95
         AFFIDAVIT CONCERNING COST & NECESSITY OF SERVICES &
                             BUSINESS RECORDS

STATE.OF      J"exaS                           §
                                               §
COUNTY OF        Lo\ \\ 0                      §

       Before me, the undersigned authority, personally appeared         '5hanoo.. (1<X\laJ..( S       ,
who, being by me duly swom, deposed as follows:

         My name is ~bo.ooo. Goo7a l-tS              . I am of sound mind and capable of making
this affidavit. and personally acquainted with the facts herein stated.

       1 am a custodian of records for North Star MCD, LLC Attached to this affidavit are
records that provsde an itemized statement of the service and the charge for the servsce that North
Star MCD, LLC provided to Maria Winfield on the dates reflected in the attached itemized
statement. The attached records are a part of this affidavit.

       The attached records are kept by North Star MCD, LLC in the regular course of business,
and it was the regular course of busmess of North Star MCD, LLC for an employee or
representative of North Star MCD, LLC, with knowledge of the service provided, to make the
record or to transmit infonnation to be included in the record. The records were made in the regular
course of business at or near the time or rcusonably soon after the time the service was provided.
The records are the original or a duplicate of the original.

       The services provided were necessary and the amount charged for the services was
reasonable at the time and place that the services were provided.

        The total amount paid for the medical services was$  ~. B3 \     and the amount
currently unpaid but which North Star MCD, LLC, has a right to be paid after any adjustments
or credits is $ ~00. ~ .

                                               ~he
                                               Custodian

                   UNSWORN DECLARATION PURSUANT TO §132.001
                       TEXAS CIVIL PRACTICE & REMEDIES CODE

My name is ~banott GonZ:C+ l.(.S        my date of birth is q            /d 5 {,qg-5
And my address is:
'l {pOD wradmSc A \I(. ~k 6312. S P lan.o
(Street)                         (City)                (State)                          (Zip Code)

I declare under penalty of perjury that the foregoing is true and correct.

Executed in   C0 ll in      County. State of T-t>@..S           on the   ¢.. o~ day of fibr~,t{'O 19


                                               Custodian
                                                        RECEIVED 01/16/2019 05:17PM
                                              AVANT                           PAGE 04
                                                    LAW FIRMPage 79 of 109 PageID
      Case 3:19-cv-02652-B
01/16/2019 16:13             Document 1-2 Filed
                    9729071587                  11/06/19                          96




               AfFIDAVIT CONCERN]NG COST & NECESSITY OF SERVICES &
                               BUSINESS BECORDS

     STATE OF TEXAS                                 §
                                                    §
     COUNTY OF* -                                   §


            Befote me, the undersigned aUibority, pet><>nally appeared
     who, being by me duly sworn, deposed as follows:
                                                                           L oJA (0\(d
              My name is                                . 1 am of sound mil)d and capable of making
     this affidavit, and ersonally acquai ed with the facts herein stated.

             I am a custodian of records for Johnson Chiropractic. Attached to this affidavit are records
     that provide an itemized statement of the service and the charge for the service that Johnson
     Chiropractic provided to Mariu Winfield on the dates reflected in the attached itemized
     statement. The attached records are a part of this affidavit.

             The attached records are kept by Jobuson Cbir'opractic in the regular course of business.
     and it was the regular course of business of Johnson Chiropractic for an employee or representative
     of Job.nsou Chiropractic, with knowledge of the service provided, to make the record or to
     transmit informatjon to be included in the record. The records were made in the regular course of
     business at or near the time or .reasonably soon after the time the service was provided. The .records
     are the original or a duplicate ofthe original.

            The services provided were necessary and the amount charged for the servjces was
     reasonable at the time and place that the services were provided.

             The total amount paid for the medical services was $         ..--8-:    and the amount
     CUITently unpaid but which Joboson Chiropractic, has a right to be paid after any adjustments or
     credits is $ 1 5'?12. ()0
                  1

                                                  ~) ~.J _
                                                  Affiant ~
     SWO:RN TO A.ND SUBSCRIBED before me on the             2.d4y of~ ?o I~ .

   ~~£o~~b~
     Notary's printed name:  K'(\.IS-\c\.\ 6ec.tuh,on My commission expires: J / · 21--
    Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                         Page 80 of 109 PageID 97




              AFFIOAVIT CONCERNING COST & NECESSITY OF SICRV ICES &
                              BUSINESS RECORUS

    STATE OF TEXAS                               §
                                                 §
    COUNTY OF     DALlA= s                       §


           Before me, the undersigned authority, pei'Sonally appeared         B(et1M 1\uStlV\
    who, being by me duly sworn, deposed as follows:                                    ~

             My name is ~ ~ . 1 am of sound mind and capable of making
    this affidavit, and personally acquainted wiU1 the facts herein stated.

            I am a custodian of records for Preferred Open MRJ -Rowlett Anached to this affidavll
    arc records thnt provide an itemized stattment of the service and tho charge for the service that
    Preferred Open MRI - Rowlett provided to Maria Winfield on the dates reflected in the attached
    itemized stutoment. The attached records are a part of this affidavit

            The attached records are kept by Preferred Open MRI - Rowlett in the regular course of
    business, and it was the regular course of business of Preferred Open MRI - Rowlett for an
    employee or representative of Preferred Open MRJ - Rowlett, with knowledge of the service
    provided, to make tho record or to transmit information to be included in the record. The records
    were mude in the regular coun;e of business nt or neor the time or reasonably soon aOer the time
    the service was provided. The records ore the origionJ or a duplicate of the originttJ.
                                              (elf dit'kO~ I rJt'd.tr
            The services provided were necessa.r~ and the amount charged for the services wns
    reasonable at the time and place that the services were provided.

            The total amount paid for the medical services was $ 0. tfJ       and the amount
    currently unpaid but which Preferred Open MIU - Rowlett, has a l'ight to be paid after any
    adjustments or credits is $$p10 .00 .




    SWORN TO AND SUBSCRIBeD before me on tho                     31.. day of JQI\u.O.rj, '2019_.
         . D7" m.
    p ==::::1              ~     r.   n
                           --K._.,AI...-
                                               ~-·'~iJ.~~~.i-·     ,..,,ELM u'Rwct: lt
                                                         ~1;..,_,ttJ11I~rrP • O)f ., t l!lli!S
                                               .,.,,,, . ,~ - ··~_:y~~ J
                                                {!I                                         I


(                                               -;.v:. . ~.'4•E nrnm (, ,r • 111, 0•2 1
    Notary Pubhc State ofTexas                    ··''· "(.....                        0 J /1
                 ,                                                             w




    Notary's printed name: hal'\:r..{ f\11. $w.cd4_ My commission expires: }p.fo ·ZoZo
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 81 of 109 PageID 98




                 EXHIBIT 7




                                                          Exhibit 7
                                                                                                               FILED
                                                                                                   10/4/2019 4:41 PM
                                                                                                   JOHN F. WARREN
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                   Page 82 of 109 PageID        99 COUNTY CLERK
                                                                                                    DALLAS COUNTY


                                   CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                                  §                  IN THE COUNTY COURT
                                                   §
                                                   §
vs.                                                §                               ATLAWNO.S
                                                   §
QUIKTRIP CORPORATION                               §                DALLAS COUNTY, TEXAS

           NOTICE OF FILING AND INTENT TO USE MEDICAL RECORDS

       NOW COMES MARIA S. WINFIELD, Plaintiff in the above-styled and -numbered

Cau e, files this intent to use the below listed business records and accompanying self-

authenticating affidavits (attached hereto) at the trial and/or any hearing regarding this matter:

      1.      Affidavit for Authentication of Business Records Pursuant to TR.E. 902 for Baylor
              University Medical Center at Dallas, notarized on January 31, 2019;
      2.      Affidavit for Authentication of Business Records Pur uant to TR.E. 902 for
              Johnson Chiropractic, notarized on January 22, 20 19;
      3.      Affidavit for Authentication of Business Records Pur uant to TR.E. 902 for
              Preferred Open MRI- Rowlett, notarized on January 31, 2019;
      4.      Affidavit for Authentication of Business Records Pursuant to TR.E. 902 for Texas
              Health Surgery Center Addison, notarized on February 13, 2019; and
      5.      Affidavit for Authentication of Busine s Records Pursuant to TR.E. 902 for
              Greater Dallas Orthopedics, notarized on January 23, 2019.


                                               Respectfully submitted,

                                               AVANT LAW FIRM


                                                       ~
                                              Anjel K. Avan
                                              State Bar Number 01448470
                                              anjel@avantlawfirrn.com
                                              1595 North Central xpressway
                                              Richardson, Texas 75080
                                              972-705-9600 phone
                                              972-705-9601 fax
                                              ATTORNEYS FOR PLAINTIFF




NOTI E OF FILING AND l NTENT TO   U   E                                               PA E I OF2
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19               Page 83 of 109 PageID 100


                                CERTIFICATE OF SERVICE

       This certifies that a true and correct copy of this Notice with attached affidavits and was
sent via email, to Defendant' s attorney-of-record on October 41\ 2019, pursuant to the Texas
Rules of Civil Procedure.




NOTI E OF FILING AND INTENT TO U E                                                PAG E 20F 2
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 84 of 109 PageID 101




                 EXHIBIT 8




                                                           Exhibit 8
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                   Page 85 of 109 PageID 102



                                   CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                                 §                    IN THE COUNTY COURT
                                                  §
vs.                                               §                                AT LAW NO. 5
                                                  §
QUICKTRIP CORPORATION                             §                  DALLAS COUNTY, TEXAS

                        PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

1.    NOW COMES, MARIA S. WINFIELD complaining of QUIKTRIP CORPORATION

(hereinafter “Quicktrip”) and JORDAN CHAPMAN (“hereinafter Mr. Chapman”) and would

show the Court as follows:

                                                I.
                                             PARTIES

2.     MARIA S. WINFIELD is an individual who resides in Kaufman County, Texas. The

last three digits of her driver’s license number are 196. The last three digits of her social security

number are 686.

3.     Defendant QUIKTRIP CORPORATION is a foreign corporation doing business in the

State of Texas, and has filed an Answer, making an appearance in this lawsuit.

4.     Defendant JORDAN CHAPMAN is an individual and resident of the City of Sasche, in

Dallas County, Texas. Service of process may be perfected by serving Defendant at his residence:

2634 WRANGLER SACHSE, TEXAS 75048 OR WHEREVER HE MAY BE FOUND.

                                                 II.

                                 JURISDICTION AND VENUE

4.     This case was remanded from Federal court to this court on October 4, 2019

5.     Venue is appropriate in Dallas County, Texas because the incident giving rise to this

PLAINTIFF’S FIRST AMENDED PETITION - 1
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                     Page 86 of 109 PageID 103



lawsuit occurred in Dallas County, Texas.

6.         Pursuant to T.R.C.P. Rule 47, Plaintiff hereby seeks monetary relief in an amount that is

more than $200,000 and less than $1,000,000. This statement is made for purposes of meeting the

requirement of Rule 47 and not for argument to the jury. The monetary relief actually awarded will

ultimately be determined by the jury.

                                              IV.
                                     FACTUAL BACKGROUND

7.         On October 8, 2017, Maria S. Winfield was an invitee at a Quiktrip in the City of

Garland, Dallas County, Texas. The Quiktrip store was at all times material under the exclusive

ownership, management, control and possession of Defendant Quiktrip. Likewise, at all times

relevant to Plaintiff’s cause of action, Defendant Chapman was an employee at the store.

8.         Ms. Winfield had come on the premises with Defendants’ implied knowledge and

permission, and she entered the store for the parties’ mutual benefit.

9.         On that date, while exiting the store, Ms. Winfield suffered severe injury to her right

ankle when she slipped and fell in water, which was coming from a hose used by Defendant

Chapman to rinse off the only public entrance/exit to the store. No signs, cones, or other

warnings were in place, and no alternative means to exit the store was made available.

10.        Ms. Winfield’s bodily injuries occurred as a direct result of a fall that was proximately

caused by the wet walkway, which the Defendants knew or, in the exercise of ordinary care,

should have known existed.

                                               V.
                                        CAUSES OF ACTION

      A.      NEGLIGENT ACTIVITY:


PLAINTIFF’S FIRST AMENDED PETITION - 2
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 87 of 109 PageID 104



11.    At all times relevant to Plaintiff’s cause of action, Defendant Chapman was a Quiktrip store

employee, who used the hose to wash down the pavement of the walkway necessary to enter/exit

the store. In hosing down the store’s only public entrance/exit, Mr. Chapman had a duty to act as

a person of ordinary prudence would have acted in the same or similar circumstances. Mr.

Chapman’s breach of that duty amounted to negligence, which was the proximate cause of injury

to Ms. Winfield, for which she brings suit.

12.    Defendant Chapman was responsible for making sure that the store area was free of hazards

to invitees such as Plaintiff. Mr. Chapman had actual or constructive knowledge of the wet

entrance/exit to the store because it was he who hosed it down. The hosing down of the only

entrance/exit was a proximate cause of Ms. Winfield’s injury, for which she brings suit.

B.     PREMISES LIABILITY:

13.    Ms. Winfield was an invitee to the QT store, of which Defendant exercised control.

Quickstop and Mr. Chapman had actual or constructive knowledge of the wet entrance/exit to the

store because it was Mr. Chapman, Defendant’s employee, who hosed it down. The wet

entrance/exit was a dangerous condition and the proximate cause of Ms. Winfield’s injury, for

which she brings suit.

                                            VII.
                                          DAMAGES

14.    As a result of the above, Plaintiff has suffered and seeks the following damages:

               Medical Expenses: Plaintiff has incurred serious bodily injuries for which she has
               sought and received past reasonable and necessary medical care and treatment.
               These past medical expenses were incurred for necessary care and treatment for the
               injuries complained of herein. The charges were both reasonable and the usual and
               customary charges for the same or similar services at the time and place rendered.
               Plaintiff also reasonably expects to incur future medical expenses in an amount
               within the jurisdictional limits of this Court;

PLAINTIFF’S FIRST AMENDED PETITION - 3
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 88 of 109 PageID 105




               Physical Pain And Mental Anguish: Plaintiff has endured severe physical pain and
               mental anguish in the past and she reasonably expects that she will continue to
               endure physical pain and mental anguish into the future as a result of the injuries
               made the basis of this suit;

               Physical Impairment: Plaintiff has suffered past physical impairment that she
               reasonably expects to continue to suffer physical impairment in the future from the
               injuries made the basis of this suit in the future;

               Lost Earning Capacity: Plaintiff has suffered lost earning capacity in the past as a
               result in the injuries sustained, and reasonable expects that such lost earning
               capacity will continue into the future, for which she brings suit.

15.    By reason of the above and foregoing, Plaintiff has been damaged in a sum within the

jurisdictional limits of this Court, for which she hereby sues.

                                                 VIII.

                                     PRAYER FOR RELIEF

16.    WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant JORDAN

CHAPMAN be served with this First Amended Petition, and that after final trial or hearing of

this cause, Plaintiff recover from Defendants:

1.     Judgment for all economic and non-economic damages, liquidated and un-
       liquidated, in an amount within the jurisdictional limits of this Court;

2.     Prejudgment and Post-judgment interest at the maximum rate allowed by law;

3.     Costs of suit; and

4.     Such other and further relief, in law or equity, to which Plaintiff may show herself
       entitled in law or equity.




PLAINTIFF’S FIRST AMENDED PETITION - 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 89 of 109 PageID 106



                                             Respectfully submitted,

                                             AVANT LAW FIRM
                                             ____________________________
                                             Anjel K. Avant
                                             State Bar No. 01448470
                                             1595 N. Central Expressway
                                             Richardson, Texas 75080
                                             972-705-9600 phone
                                             972-705-9601 fax
                                             anjel@avantlawfirm.com
                                             ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 4th day of October, 2019 via e-mail pursuant to the Texas Rules of Civil

Procedure.

                                                     ____________________________
                                                     Anjel K. Avant




PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE - 5
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 90 of 109 PageID 107




                 EXHIBIT 9




                                                            Exhibit 9
 Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                          Page 91 of 109 PageID 108




                                          JUDGE MARK GREENBERG
                                        COUNTY COURT AT LAW NO.5
                                   GEORGE L. ALLEN, SR. COURTS BUILDING
                                     600 COMMERCE STREET, 5TH FLOOR
                                             DALLAS, TEXAS 75202
                                                214-653-6503

CHAMBERS OF JUDGE MARK GREENBERG
                                                                                               OCTOBER 08, 2019
B KYLE BRISCOE
THE PEAVLER GROUP
2215 WESTGATE PLAZA
GRAPEVINE TX 76051
                                               NOTICE OF NON-JURY TRIAL
Cause No.:                     CC-19-00294-E

Style of case:                 MARIA WINFIELD vs.QUIKTRIP CORPORATION, JORDAN CHAPMAN


All Counsel of Record:

The parties are instructed to cross-serve this notice on all adverse parties in compliance with the Texas Rules of
Civil Procedure 21a.

Please take note of the following settings:

             Non-Jury Trial:          October 19, 2020 @ 9:00 A.M.

Trial announcements in ALL cases must be made in accordance with Local Rule 3.02(a). WHEN NO
ANNOUNCEMENT IS MADE FOR PLAINTIFF, THE CASE MAY BE DISMISSED FOR WANT OF
PROSECUTION.

An agreed or unopposed motion for continuance, even for a first trial setting, will NOT automatically be granted.
Counsel (or pro se parties) are responsible for contacting court personnel to determine if a continuance has been
granted or denied. FAILURE TO APPEAR FOR TRIAL MAY RESULT IN CASE DISMISSAL OR DEFAULT
JUDGMENT, AND EVEN AN AGREED OR UNOPPOSED MOTION TO REINSTATE WILL NOT BE
AUTOMATICALLY GRANTED.

Completion of discovery, presentation of pretrial motions and other matters relating to preparation for trial are
governed by the Local Rules of the Civil Courts of Dallas County from the County Clerk's Office and at
www.dallascourts.com.



                                                                      Judge Mark Greenberg
                                                                      County Court at Law No. 5




* A JURY DEMAND MUST BE MADE IN WRITING AND SUBMITTED WITH FEE TO: MR. JOHN WARREN, DALLAS
COUNTY CLERK, 600 COMMERCE, #101, DALLAS, TEXAS 75202.

Dallas County no longer maintains paper files, if you file a pleading within 24 hours of a trial or hearing
please provide a courtesy copy to the court at the trial/hearing. Thank you.
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 92 of 109 PageID 109




               EXHIBIT 10




                                                          Exhibit 10
  Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                      Page 93 of 109 PageID 110




                                             CC-19-00294-E

                                                   §               IN THE COUNTY COURT
                                                   §
   MARIA WINFIELD                                  §
    vs.QUIKTRIP                                    §               AT LAW NO.5
CORPORATION, JORDAN                                §
     CHAPMAN                                       §
                                                                   DALLAS COUNTY, TEXAS

                                        MEDIATION ORDER
         This case is appropriate for mediation pursuant to Section 154.001 et seq. of the Texas Civil
Practice and Remedies Code. KAREN M GAMMON @ Work: 214-965-0300
is appointed mediator in the above case and all counsel are directed to contact mediator to arrange the
logistics of mediation within 7 days from the date of this Order. Any objection to this Order must be filed
and served upon all parties and the mediator, and a hearing must be requested, within 10 days from the
date of receipt of this Order; an objection that is neither timely filed nor ruled upon before the scheduled
mediation may be waived.

         Mediation is a mandatory but non-binding settlement conference, conducted with the assistance
of the mediator. Mediation is private, confidential and privileged from process and discovery. After
mediation, the court will be advised by the mediator, parties and counsel, only that the case did or did
not settle. The mediator shall not be a witness nor may the mediators records be subpoenaed or used as
evidence. No subpoenas, citations, writs, or other process shall be served at or near the location of any
mediation session, upon any person entering, leaving or attending any mediation session.

        The mediator will negotiate a reasonable fee with the parties which shall be divided and borne
equally by the parties unless agreed otherwise, paid by the parties directly to the mediator, and taxed as
costs. If the parties do not agree upon the fee requested by the mediator, the court will set a reasonable
fee, which shall be taxed as costs. Each party and their counsel will be bound by the rules for mediation
printed on the reverse hereof, and shall complete the information forms as are furnished by the mediator.

         Named parties shall be present during the entire mediation process and each corporate party
must be represented by an executive officer with authority to negotiate a settlement. Counsel, the parties
and the mediator shall agree upon a mediation date within 20 days from the date of this order. If no date
can be agreed upon within the 20 day period, the mediator shall select a date for the mediation and all
parties shall appear as directed by the mediator.

       The date scheduled by the mediator is incorporated in this Order as the date upon which the
mediation shall occur. In any event, the mediation shall be conducted no later than 09/19/2020.

        Failure or refusal to attend the mediation as scheduled may result in the imposition of sanctions,
as permitted by law, which may include dismissal or default judgment. Failure to mediate will not be
considered cause for continuance of the trial date. Referral to mediation is neither a substitute for nor a
cause for delay of trial, and the case will be tried if not settled.

        A report regarding the outcome of the mediation session is to be mailed by the mediator to the
court, with a copy to the ADR Coordinator, immediately after the mediation session.

         Signed:    October 08, 2019


                                                       JUDGE PRESIDING

cc:   Counsel of Record
       Mediator
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 94 of 109 PageID 111




               EXHIBIT 11




                                                          Exhibit 11
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                    Page 95 of 109 PageID 112



                                    CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                                  §                   IN THE COUNTY COURT
                                                   §
vs.                                                §                                AT LAW NO. 5
                                                   §
QUICKTRIP CORPORATION                              §                  DALLAS COUNTY, TEXAS

                        PLAINTIFF’S MOTION FOR ENTRY OF
               LEVEL III DOCKET CONTROL AND SCHEDULING ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, MARIA S. WINFIELD and files this Motion for Entry of Level III Docket

Control & Scheduling Order and respectfully shows as follows:

                                            I.
                               CERTIFICATE OF CONFERENCE

        This is to certify that the attached proposed Level III Docket Control & Scheduling Order

was provided to Defense counsel, and multiple requests have been made to either sign and return

the proposed Scheduling Order or to state any objections. Defense counsel has, to date, failed or

refused to respond.

                                              II.
                                          BACKGROUND

         Plaintiff filed this negligent activity lawsuit on January 14, 2019 in State court to recover

compensation for injuries she sustained in a fall on a sidewalk entrance being hosed down at

Defendant’s Quicktrip store.

         Written discovery requests were served on the Defendant and the Defendant refused to

identify the employee hosing down the sidewalk entrance causing Plaintiff’s fall, then removed

the case to Federal court - claiming complete diversity between the parties.

         Once Plaintiff counsel discovered the identity of the employee hosing down the sidewalk

MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 1
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                   Page 96 of 109 PageID 113



causing Plaintiff’s fall, the employee was added as a party, diversity was destroyed and the

Federal Court, on October 4, 2019, remanded this case back to State court.

                               III.
     WRITTEN DISCOVERY ANSWERED, DEPOSITIONS TAKEN, SCHEDULED

       Before remand, the parties exchanged and responded to each party’s written discovery

requests, and Plaintiff served on Defendant all medical and billing records concerning her

injuries sustained in the fall with TCPRC sec. 18.001 Affidavits.

       Since the remand, Plaintiff deposed Defendant’s employee who hosed down the entrance

causing Plaintiff’s fall, and Plaintiff counsel has agreed to produce the Plaintiff for deposition on

November 7, 2019, a date selected by Defense counsel.

       No motions are pending, and no other discovery requests are outstanding at this time. In

short, this case was filed more than 9 months ago, and there is no reason why the case cannot be

ready for trial my March 2020.

                                              IV.
                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the court grant this

Motion and enter a Level III Docket Control & Scheduling, the same or similar to the one

attached as Exhibit “A” and incorporated herein, and grant Plaintiff such other relief as Plaintiff

shows herself entitled.




MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 2
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 97 of 109 PageID 114



                                             Respectfully submitted,

                                             AVANT LAW FIRM
                                             ____________________________
                                             Anjel K. Avant
                                             State Bar No. 01448470
                                             1595 N. Central Expressway
                                             Richardson, Texas 75080
                                             972-705-9600 phone
                                             972-705-9601 fax
                                             anjel@avantlawfirm.com
                                             ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 31st day of October, 2019 via e-mail pursuant to the Texas Rules of Civil

Procedure.

                                                     ____________________________
                                                     Anjel K. Avant




MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 3
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 98 of 109 PageID 115




                            EXHIBIT “A”




MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19              Page 99 of 109 PageID 116



                            CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                           §                    IN THE COUNTY COURT
                                            §
vs.                                         §                                  AT LAW NO. 5
                                            §
QUICKTRIP CORPORATION                       §                   DALLAS COUNTY, TEXAS

        LEVEL III DOCKETING CONTROL PLAN & SCHEDULING ORDER

1.    10/08/2019         JOINDER
                         All parties to this lawsuit shall be joined by this date.

2.    01/30/2020         PLAINTIFFS’ PLEADINGS
                         All amendments and supplements to Plaintiff’s pleadings shall be
                         filed by this date.

3.    02/06/2020         DEFENDANT’S PLEADINGS
                         All amendments and supplements to Defendant’s pleadings shall be
                         filed by this date.

4.    12/31/2019         MEDIATION
                         Mediation shall be conducted by this date by Mike McCullough,
                         Mark Gilbert, or Adam LeCrone. Both the Plaintiff and the
                         Defendant’s insurance adjuster (if self-insured, a corporate
                         representative) with full authority to settle the case must appear in
                         person unless agreed to by the parties or ordered by the Court.

5.    01/15/2020         PLAINTIFFS’ EXPERT WITNESS DESIGNATIONS
                         Plaintiffs shall designate all experts pursuant to the Texas Rules of
                         Civil Procedure, specifically 194.2 and 195, by this date. Plaintiffs
                         shall also be required to produce on this date, a report from each
                         retained testifying expert. Failure to comply with this paragraph
                         shall result in the expert not being permitted to testify at trial absent
                         a showing of good cause. A continuance or trial re-set does not
                         extend expert designation deadlines, without agreement of the
                         parties or Court Order.

6.    02/14/2020         DEFENDANT’S EXPERT WITNESS DESIGNATIONS
                         Defendant shall designate all experts pursuant to the Texas Rules of
                         Civil Procedure, specifically 194.2 and 195, by this date.
                         Defendants shall also be required to produce on this date, a report
                         from each retained testifying expert. Failure to comply with this
                         paragraph shall result in the expert not being permitted to testify at

MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 5
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19            Page 100 of 109 PageID 117



                         trial absent a showing of good cause. A continuance or trial re-set
                         does not extend expert designation deadlines, without agreement of
                         the parties or Court Order.

7.    01/15/2020         DISPOSITIVE MOTIONS/EXPERT CHALLENGES
                         Dispositive motions and any motions challenging the qualifications
                         or reliability of opinions of any expert designated by an opposing
                         party, including any challenges under Robinson/Daubert must be
                         filed by this date.

8.    12/31/2019
                         DISCOVERY DEADLINE Unless agreed to by the parties, no
                         continuances to be granted except upon good cause shown following
                         a hearing on a Motion for Continuance. The cutoff date for all
                         discovery shall be on this date. All written discovery must be due
                         before the cutoff date and no oral depositions or depositions on
                         written questions will be taken beyond the cutoff date, absent an
                         agreement of all parties or an order of the Court.

9.    03/09/2020         WITNESS & EXHIBIT LISTS, VIDEO DEPOSITION
                         DESIGNATIONS, MOTIONS IN LIMINE, AND JURY
                         CHARGE
                         The parties shall file and exchange by this date a witness list, exhibit
                         list, designations of videotaped depositions intended to be offered as
                         direct examination for any witnesses not called live, any motions in
                         limine, and a proposed jury charge.

10.   03/16/2020         OBJECTIONS TO WITNESS LISTS, EXHIBIT LISTS, AND
                         REBUTTAL DEPOSITION DESIGNATIONS
                         All objections to the above and any rebuttal deposition designations
                         must be filed and exchanged by this date.

11.   __/___/2020        PRE-TRIAL CONFERENCE
                         A pre-trial conference to rule on objections to exhibit lists, witness
                         lists, deposition designations, and motions in limine shall take place
                         Beginning at _______ a.m./p.m.

12.    03/30/2020        TRIAL
                         Unless agreed to by the parties, no continuances to be
                         granted except upon good cause shown following a hearing on a
                         Motion for Continuance.
                         Beginning at 9:00 a.m.



MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 6
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19     Page 101 of 109 PageID 118




      SIGNED this _____ day of ____________________, 20_____.



                                      _____________________________
                                      JUDGE PRESIDING




MOTION FOR DOCKET CONTROL & SCHEDULING ORDER - 7
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 102 of 109 PageID 119




                EXHIBIT 12




                                                           Exhibit 12
                                                                                                                FILED
                                                                                                   10/31/2019 3:21 PM
                                                                                                    JOHN F. WARREN
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 103 of 109 PageID         120 COUNTY CLERK
                                                                                                     DALLAS COUNTY



                                          CC-19-00294-E

 MARIA S. WINFIELD,                   §      IN THE COUNTY COURT
       Plaintiff                      §
                                      §
 v.                                   §      AT LAW NO. 5
                                      §
 QUIKTRIP CORPORATION,                §
 JORDAN CHAPMAN                       §
       Defendant.                     §      DALLAS COUNTY, TEXAS
______________________________________________________________________________
                  DEFENDANT JORDAN CHAPMAN’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Jordan Chapman and files this, his Original Answer to Plaintiff’s

First Amended Petition and, in support thereof, would respectfully show as follows:

                                              I.
                                        GENERAL DENIAL

       Defendant denies each and every material allegation contained in Plaintiff’s Amended

Petition, demands strict proof thereof, and to the extent that such matters are questions of fact,

says Plaintiff should prove such facts by a preponderance of the evidence to a jury if she can so

do.

                                         II.
                  DEFENSES AND LIMITATIONS ON DAMAGES AND LIABILITY

       Defendant specifically denies Plaintiff’s claims that he was negligent.

                                                III.

       Defendant claims that Plaintiff failed to use that degree of care and caution as would have

been used by a reasonable person under the same or similar circumstances, thereby producing

or proximately causing or contributing to Plaintiff’s damages, if any. Such acts or omissions of

Plaintiff were the sole proximate cause of Plaintiff’s damages, if any.


DEFENDANT JORDAN CHAPMAN’S ORIGINAL ANSWER                                        Page 1 of 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 104 of 109 PageID 121



                                                 IV.

       Defendant states that, in the unlikely event an adverse judgment would be rendered

against him in this matter, Defendant would respectfully pray for contribution, indemnity and/or

all available credits as provided for in the Texas Civil Practice and Remedies Code and under Texas

law.

                                                 V.

       Defendant states that Plaintiff’s damages complained of, if any, may have been the result

of prior or pre-existing injuries, accidents, or conditions, and said prior or pre-existing injuries,

accidents, or conditions were the sole and/or a contributing cause of the Plaintiff’s damages

alleged against Defendant.

                                                 VI.

       Defendant would show that the accident complained of was an unavoidable accident, as

that term is known in law.

                                                VII.

       Defendant asserts that he had neither actual nor constructive knowledge of the allegedly-

hazardous condition about which Plaintiff complains, and that in any event, the alleged hazard

was not “unreasonably dangerous.”

                                                VIII.

       Pleading further and in the alternative, Defendant claims that the premises condition

asserted by Plaintiff in her Amended Petition was known to Plaintiff, was open and obvious,

and/or was not concealed from Plaintiff and, therefore, Defendant denies that he owed any duty

to warn Plaintiff of the alleged premises condition or protect her from same.



DEFENDANT JORDAN CHAPMAN’S ORIGINAL ANSWER                                           Page 2 of 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                 Page 105 of 109 PageID 122



                                                 IX.

       Defendant contends that any claims for medical or health care expenses incurred is

limited to the amount actually paid or incurred by or on behalf of Plaintiff, pursuant to Texas Civil

Practice and Remedies Code § 41.0105.

                                                 X.

       Defendant claims that Plaintiff may be malingering and exaggerating the nature and

severity of her alleged injuries in order to continue treatment, and accordingly, Defendant

contends that Plaintiff’s treatment may not be medically necessary or reasonable.

                                                 XI.

       Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice & Remedies

Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss of earning

capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss must be

presented by Plaintiff in the form of a net loss after reduction for income tax payments, or unpaid

tax liability to any federal income tax law.

                                                XII.

       Defendant further contends that Plaintiff may have breached her duty to mitigate

damages by failing to exercise reasonable care and diligence to avoid loss and minimize the

consequences of her alleged damages.

                                                XIII.

                                 REQUEST FOR COURT REPORTER

       Defendant respectfully demands a court reporter be present at all proceedings before

this Honorable Court.



DEFENDANT JORDAN CHAPMAN’S ORIGINAL ANSWER                                           Page 3 of 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                  Page 106 of 109 PageID 123



                                            XIV.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff take

nothing by this cause of action, that Defendant be permitted to recover the costs expended on

his behalf, and for such other and further relief to which Defendant may show himself justly

entitled, in law or in equity.



                                            Respectfully submitted,

                                            /s/ B. Kyle Briscoe
                                            B. Kyle Briscoe
                                            State Bar No. 24069421
                                            kbriscoe@peavlerbriscoe.com
                                            Nicolas M. Lund
                                            State Bar No. 24084391
                                            nlund@peavlerbriscoe.com
                                            PEAVLER | BRISCOE
                                            2215 Westgate Plaza
                                            Grapevine, Texas 76051
                                            (214) 999-0550 (telephone)
                                            (214) 999-0551 (facsimile)

                                            ATTORNEYS FOR DEFENDANT




                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to, and in accordance with, the Texas Rules of Civil
Procedure on October 31, 2019.

                                            /s/ B. Kyle Briscoe
                                            B. Kyle Briscoe




DEFENDANT JORDAN CHAPMAN’S ORIGINAL ANSWER                                       Page 4 of 4
Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19   Page 107 of 109 PageID 124




                EXHIBIT 13




                                                           Exhibit 13
11/01/2019     08:47          9729071587                                 AVANT LAW FIRM                                         PAGE      Dl

       Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                                    Page 108 of 109 PageID 125


                              ~aLIJ.t
                                  . avv                                           Firm
                                                   1595  North Central Expressway
                                                       Richardson, Texas 75080
                                                       www.avantlawfum.com

                                                                                                               972-705-9600 Phone
                                                                                                                 972-705-9601 Fax



                                                        FAX COVER SHEET

      TO:                Nicolas M. Lund                                   FROM:               Anjel K. Avant
      FAX NO.:           (214) 999-0551                                    PAGES:              2 (including cover page)

      DATE:               111112019
      RE:                 Winfield w. QuikTrip Col]JOitlfion

      0 Urgent            D For Review           D Please Comment               0 Please Reply             D Please Recycle

      Comment(s): Attached, please find Plaintiff's Notice ofHearing




      The infonnation contained within and accompanying this facsin:ti.le is:

                         a)   PROTECI'ED BY TilE ATIORNEY·CLIENT PRNILEGE;

                         b)   DECLAREDTOBEATIORNEYWORKPRODUCT;and

                         c)   CONFIDENTIAL.

      Tbi.s facsimile and all infonnation acc<llllpanying this facsimile are intended solely for 1he individual or entity listed above.
      You are hereby notified that any dissemination, distribotion, copying or use of tlris facsin:ti.le and/or any infurmation
      accompanying this facsimile bY 011yone other 1han the individual or entity listed above is prohibited. If yon have received this
      facsimile or any accompanying infonnation in error, please call the Avant Law Finn at (972) 705-9600 innoediately. If you
      receive this facsimile or any accompanying infonnation in error, y= should destroy it upon receipt.
11/01/2019    08:47         9729071587                                AVANT LAW FIRM                             PAGE   02

      Case 3:19-cv-02652-B Document 1-2 Filed 11/06/19                                Page 109 of 109 PageID 126




                                   ~-var1r
                              ~~ LavvFirm
                                                      1595 North Central Expressway
                                                         Richardson, Texas 75080
                                                         www.avantlawfirm.com

       Anjel K. Avant                                                                            972-705-9600 Phone
       Eosrd Colfiiicd- !'mona! In}111J1 TritiJ L•w                                                972-705-960 I Fi!x
                                                                                            mje!@avantlawfirm.com
                                                           November 1, 2019

       Via Facsimile: 214-999-0551
       Via Email: nlund@peavlerbriscoe.com
       Nicolas M. Lund
       PEAVLERIBRJSCOE
       2215 Westgate Plaza
       Grapevine, Texas 76051

                                              RE:        Cause No. CC-19-00294-E;
                                                         MariaS. Winfield vs. Quicktrip Corporation
       Counsel:

              This is to serve as notice that the Plaintiff's Motion for Entry ofLt;w/III Docket Control
       and Scheduling Order has been scheduled for hearing to take place at 10:00 a.rn., Friday.
       November 15,2019 before Judge Mark Greenberg.

                If you have any questions, please do not hesitate to call.



                                                                               Sincerely,

                                                                              A~;<( A~
                                                                               Anjel K. Avant



       Cc
       ViaE-File:
       County Court at Law No. 5
       (old) George L. Allen, Sr. Courts Bldg.
       600 Conunerce St., 5th floor
       Dallas, Texas 75202




                                                                                                         Page 1oft
